                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10


PRODUCTION BEGDOC          PRODUCTION ENDDOC         SDM
DOJ_HUAWEI_A_0001005037    DOJ_HUAWEI_A_0001005060   SDM
DOJ_HUAWEI_A_0001005067    DOJ_HUAWEI_A_0001005105   SDM
DOJ_HUAWEI_A_0001005114    DOJ_HUAWEI_A_0001005128   SDM
DOJ_HUAWEI_A_0001005140    DOJ_HUAWEI_A_0001005153   SDM
DOJ_HUAWEI_A_0001005160    DOJ_HUAWEI_A_0001005173   SDM
DOJ_HUAWEI_A_0001005188    DOJ_HUAWEI_A_0001005226   SDM
DOJ_HUAWEI_A_0001005229    DOJ_HUAWEI_A_0001005243   SDM
DOJ_HUAWEI_A_0001005257    DOJ_HUAWEI_A_0001005258   SDM
DOJ_HUAWEI_A_0001005263    DOJ_HUAWEI_A_0001005275   SDM
DOJ_HUAWEI_A_0001005279    DOJ_HUAWEI_A_0001005316   SDM
DOJ_HUAWEI_A_0001005320    DOJ_HUAWEI_A_0001005361   SDM
DOJ_HUAWEI_A_0001005364    DOJ_HUAWEI_A_0001005594   SDM
DOJ_HUAWEI_A_0001005596    DOJ_HUAWEI_A_0001005906   SDM
DOJ_HUAWEI_A_0001005912    DOJ_HUAWEI_A_0001005957   SDM
DOJ_HUAWEI_A_0001005963    DOJ_HUAWEI_A_0001006084   SDM
DOJ_HUAWEI_A_0001006092    DOJ_HUAWEI_A_0001006123   SDM
DOJ_HUAWEI_A_0001006131    DOJ_HUAWEI_A_0001006161   SDM
DOJ_HUAWEI_A_0001006169    DOJ_HUAWEI_A_0001006246   SDM
DOJ_HUAWEI_A_0001006250    DOJ_HUAWEI_A_0001006252   SDM
DOJ_HUAWEI_A_0001006262    DOJ_HUAWEI_A_0001006306   SDM
DOJ_HUAWEI_A_0001006314    DOJ_HUAWEI_A_0001006407   SDM
DOJ_HUAWEI_A_0001006413    DOJ_HUAWEI_A_0001006508   SDM
DOJ_HUAWEI_A_0001006525    DOJ_HUAWEI_A_0001006526   SDM
DOJ_HUAWEI_A_0001006535    DOJ_HUAWEI_A_0001006557   SDM
DOJ_HUAWEI_A_0001006570    DOJ_HUAWEI_A_0001006608   SDM
DOJ_HUAWEI_A_0001006614    DOJ_HUAWEI_A_0001006614   SDM
DOJ_HUAWEI_A_0001006619    DOJ_HUAWEI_A_0001006638   SDM
DOJ_HUAWEI_A_0001006645    DOJ_HUAWEI_A_0001006978   SDM
DOJ_HUAWEI_A_0001006990    DOJ_HUAWEI_A_0001007014   SDM
DOJ_HUAWEI_A_0001007017    DOJ_HUAWEI_A_0001007076   SDM
DOJ_HUAWEI_A_0001007085    DOJ_HUAWEI_A_0001007107   SDM
DOJ_HUAWEI_A_0001007117    DOJ_HUAWEI_A_0001007154   SDM
DOJ_HUAWEI_A_0001007167    DOJ_HUAWEI_A_0001007214   SDM
DOJ_HUAWEI_A_0001007223    DOJ_HUAWEI_A_0001007247   SDM
DOJ_HUAWEI_A_0001007254    DOJ_HUAWEI_A_0001007263   SDM
DOJ_HUAWEI_A_0001007265    DOJ_HUAWEI_A_0001007362   SDM
DOJ_HUAWEI_A_0001007376    DOJ_HUAWEI_A_0001007470   SDM

                                 1
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001007479    DOJ_HUAWEI_A_0001007525   SDM
DOJ_HUAWEI_A_0001007528    DOJ_HUAWEI_A_0001007575   SDM
DOJ_HUAWEI_A_0001007577    DOJ_HUAWEI_A_0001007603   SDM
DOJ_HUAWEI_A_0001007637    DOJ_HUAWEI_A_0001007663   SDM
DOJ_HUAWEI_A_0001007682    DOJ_HUAWEI_A_0001007692   SDM
DOJ_HUAWEI_A_0001007716    DOJ_HUAWEI_A_0001007759   SDM
DOJ_HUAWEI_A_0001007767    DOJ_HUAWEI_A_0001007845   SDM
DOJ_HUAWEI_A_0001007863    DOJ_HUAWEI_A_0001007878   SDM
DOJ_HUAWEI_A_0001007883    DOJ_HUAWEI_A_0001007904   SDM
DOJ_HUAWEI_A_0001007910    DOJ_HUAWEI_A_0001007936   SDM
DOJ_HUAWEI_A_0001007940    DOJ_HUAWEI_A_0001007992   SDM
DOJ_HUAWEI_A_0001008002    DOJ_HUAWEI_A_0001008011   SDM
DOJ_HUAWEI_A_0001008023    DOJ_HUAWEI_A_0001008031   SDM
DOJ_HUAWEI_A_0001008034    DOJ_HUAWEI_A_0001008190   SDM
DOJ_HUAWEI_A_0001008194    DOJ_HUAWEI_A_0001008227   SDM
DOJ_HUAWEI_A_0001008234    DOJ_HUAWEI_A_0001008279   SDM
DOJ_HUAWEI_A_0001008288    DOJ_HUAWEI_A_0001008298   SDM
DOJ_HUAWEI_A_0001008301    DOJ_HUAWEI_A_0001008349   SDM
DOJ_HUAWEI_A_0001008353    DOJ_HUAWEI_A_0001008389   SDM
DOJ_HUAWEI_A_0001008392    DOJ_HUAWEI_A_0001008420   SDM
DOJ_HUAWEI_A_0001008457    DOJ_HUAWEI_A_0001008558   SDM
DOJ_HUAWEI_A_0001008585    DOJ_HUAWEI_A_0001008601   SDM
DOJ_HUAWEI_A_0001008611    DOJ_HUAWEI_A_0001009024   SDM
DOJ_HUAWEI_A_0001009032    DOJ_HUAWEI_A_0001009119   SDM
DOJ_HUAWEI_A_0001009123    DOJ_HUAWEI_A_0001009253   SDM
DOJ_HUAWEI_A_0001009265    DOJ_HUAWEI_A_0001009487   SDM
DOJ_HUAWEI_A_0001009489    DOJ_HUAWEI_A_0001009499   SDM
DOJ_HUAWEI_A_0001009502    DOJ_HUAWEI_A_0001009561   SDM
DOJ_HUAWEI_A_0001009563    DOJ_HUAWEI_A_0001009637   SDM
DOJ_HUAWEI_A_0001009648    DOJ_HUAWEI_A_0001009702   SDM
DOJ_HUAWEI_A_0001009705    DOJ_HUAWEI_A_0001009866   SDM
DOJ_HUAWEI_A_0001009869    DOJ_HUAWEI_A_0001009910   SDM
DOJ_HUAWEI_A_0001009992    DOJ_HUAWEI_A_0001010070   SDM
DOJ_HUAWEI_A_0001010073    DOJ_HUAWEI_A_0001010175   SDM
DOJ_HUAWEI_A_0001010183    DOJ_HUAWEI_A_0001010193   SDM
DOJ_HUAWEI_A_0001010198    DOJ_HUAWEI_A_0001010202   SDM
DOJ_HUAWEI_A_0001010221    DOJ_HUAWEI_A_0001010248   SDM
DOJ_HUAWEI_A_0001010278    DOJ_HUAWEI_A_0001010411   SDM
DOJ_HUAWEI_A_0001010422    DOJ_HUAWEI_A_0001010501   SDM

                                 2
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001010513    DOJ_HUAWEI_A_0001010587   SDM
DOJ_HUAWEI_A_0001010591    DOJ_HUAWEI_A_0001010592   SDM
DOJ_HUAWEI_A_0001010594    DOJ_HUAWEI_A_0001010621   SDM
DOJ_HUAWEI_A_0001010624    DOJ_HUAWEI_A_0001010638   SDM
DOJ_HUAWEI_A_0001010640    DOJ_HUAWEI_A_0001010656   SDM
DOJ_HUAWEI_A_0001010672    DOJ_HUAWEI_A_0001010682   SDM
DOJ_HUAWEI_A_0001010696    DOJ_HUAWEI_A_0001010717   SDM
DOJ_HUAWEI_A_0001010720    DOJ_HUAWEI_A_0001010726   SDM
DOJ_HUAWEI_A_0001010728    DOJ_HUAWEI_A_0001011017   SDM
DOJ_HUAWEI_A_0001011022    DOJ_HUAWEI_A_0001011125   SDM
DOJ_HUAWEI_A_0001011135    DOJ_HUAWEI_A_0001011381   SDM
DOJ_HUAWEI_A_0001011384    DOJ_HUAWEI_A_0001011408   SDM
DOJ_HUAWEI_A_0001011425    DOJ_HUAWEI_A_0001011672   SDM
DOJ_HUAWEI_A_0001011678    DOJ_HUAWEI_A_0001011755   SDM
DOJ_HUAWEI_A_0001011763    DOJ_HUAWEI_A_0001011766   SDM
DOJ_HUAWEI_A_0001011771    DOJ_HUAWEI_A_0001011900   SDM
DOJ_HUAWEI_A_0001011911    DOJ_HUAWEI_A_0001013204   SDM
DOJ_HUAWEI_A_0001013214    DOJ_HUAWEI_A_0001013283   SDM
DOJ_HUAWEI_A_0001013291    DOJ_HUAWEI_A_0001013326   SDM
DOJ_HUAWEI_A_0001013332    DOJ_HUAWEI_A_0001013571   SDM
DOJ_HUAWEI_A_0001013573    DOJ_HUAWEI_A_0001013635   SDM
DOJ_HUAWEI_A_0001013644    DOJ_HUAWEI_A_0001013809   SDM
DOJ_HUAWEI_A_0001013815    DOJ_HUAWEI_A_0001013909   SDM
DOJ_HUAWEI_A_0001013911    DOJ_HUAWEI_A_0001013968   SDM
DOJ_HUAWEI_A_0001013977    DOJ_HUAWEI_A_0001014236   SDM
DOJ_HUAWEI_A_0001014245    DOJ_HUAWEI_A_0001014354   SDM
DOJ_HUAWEI_A_0001014356    DOJ_HUAWEI_A_0001014495   SDM
DOJ_HUAWEI_A_0001014501    DOJ_HUAWEI_A_0001014596   SDM
DOJ_HUAWEI_A_0001014606    DOJ_HUAWEI_A_0001014659   SDM
DOJ_HUAWEI_A_0001014662    DOJ_HUAWEI_A_0001014817   SDM
DOJ_HUAWEI_A_0001014820    DOJ_HUAWEI_A_0001014839   SDM
DOJ_HUAWEI_A_0001014850    DOJ_HUAWEI_A_0001014860   SDM
DOJ_HUAWEI_A_0001014873    DOJ_HUAWEI_A_0001014982   SDM
DOJ_HUAWEI_A_0001014987    DOJ_HUAWEI_A_0001015074   SDM
DOJ_HUAWEI_A_0001015076    DOJ_HUAWEI_A_0001015252   SDM
DOJ_HUAWEI_A_0001015264    DOJ_HUAWEI_A_0001015496   SDM
DOJ_HUAWEI_A_0001015498    DOJ_HUAWEI_A_0001015572   SDM
DOJ_HUAWEI_A_0001015590    DOJ_HUAWEI_A_0001015591   SDM
DOJ_HUAWEI_A_0001015601    DOJ_HUAWEI_A_0001015631   SDM

                                 3
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001015638    DOJ_HUAWEI_A_0001015702   SDM
DOJ_HUAWEI_A_0001015709    DOJ_HUAWEI_A_0001015735   SDM
DOJ_HUAWEI_A_0001015749    DOJ_HUAWEI_A_0001016355   SDM
DOJ_HUAWEI_A_0001016362    DOJ_HUAWEI_A_0001016365   SDM
DOJ_HUAWEI_A_0001016374    DOJ_HUAWEI_A_0001016466   SDM
DOJ_HUAWEI_A_0001016497    DOJ_HUAWEI_A_0001016571   SDM
DOJ_HUAWEI_A_0001016574    DOJ_HUAWEI_A_0001016650   SDM
DOJ_HUAWEI_A_0001016655    DOJ_HUAWEI_A_0001016667   SDM
DOJ_HUAWEI_A_0001016701    DOJ_HUAWEI_A_0001016755   SDM
DOJ_HUAWEI_A_0001016765    DOJ_HUAWEI_A_0001017006   SDM
DOJ_HUAWEI_A_0001017010    DOJ_HUAWEI_A_0001017112   SDM
DOJ_HUAWEI_A_0001017122    DOJ_HUAWEI_A_0001017156   SDM
DOJ_HUAWEI_A_0001017160    DOJ_HUAWEI_A_0001017291   SDM
DOJ_HUAWEI_A_0001017298    DOJ_HUAWEI_A_0001017470   SDM
DOJ_HUAWEI_A_0001017484    DOJ_HUAWEI_A_0001017627   SDM
DOJ_HUAWEI_A_0001017636    DOJ_HUAWEI_A_0001017645   SDM
DOJ_HUAWEI_A_0001017647    DOJ_HUAWEI_A_0001017648   SDM
DOJ_HUAWEI_A_0001017651    DOJ_HUAWEI_A_0001017680   SDM
DOJ_HUAWEI_A_0001017693    DOJ_HUAWEI_A_0001017836   SDM
DOJ_HUAWEI_A_0001017845    DOJ_HUAWEI_A_0001017876   SDM
DOJ_HUAWEI_A_0001017881    DOJ_HUAWEI_A_0001018057   SDM
DOJ_HUAWEI_A_0001018067    DOJ_HUAWEI_A_0001018361   SDM
DOJ_HUAWEI_A_0001018370    DOJ_HUAWEI_A_0001018408   SDM
DOJ_HUAWEI_A_0001018418    DOJ_HUAWEI_A_0001018433   SDM
DOJ_HUAWEI_A_0001018443    DOJ_HUAWEI_A_0001018556   SDM
DOJ_HUAWEI_A_0001018570    DOJ_HUAWEI_A_0001018625   SDM
DOJ_HUAWEI_A_0001018647    DOJ_HUAWEI_A_0001018711   SDM
DOJ_HUAWEI_A_0001018713    DOJ_HUAWEI_A_0001019144   SDM
DOJ_HUAWEI_A_0001019153    DOJ_HUAWEI_A_0001019172   SDM
DOJ_HUAWEI_A_0001019174    DOJ_HUAWEI_A_0001019245   SDM
DOJ_HUAWEI_A_0001019252    DOJ_HUAWEI_A_0001019299   SDM
DOJ_HUAWEI_A_0001019309    DOJ_HUAWEI_A_0001019757   SDM
DOJ_HUAWEI_A_0001019763    DOJ_HUAWEI_A_0001019982   SDM
DOJ_HUAWEI_A_0001019993    DOJ_HUAWEI_A_0001020299   SDM
DOJ_HUAWEI_A_0001020308    DOJ_HUAWEI_A_0001020375   SDM
DOJ_HUAWEI_A_0001020379    DOJ_HUAWEI_A_0001020447   SDM
DOJ_HUAWEI_A_0001020457    DOJ_HUAWEI_A_0001020513   SDM
DOJ_HUAWEI_A_0001020521    DOJ_HUAWEI_A_0001020849   SDM
DOJ_HUAWEI_A_0001020853    DOJ_HUAWEI_A_0001020860   SDM

                                 4
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001020867    DOJ_HUAWEI_A_0001020977   SDM
DOJ_HUAWEI_A_0001020989    DOJ_HUAWEI_A_0001021013   SDM
DOJ_HUAWEI_A_0001021016    DOJ_HUAWEI_A_0001021094   SDM
DOJ_HUAWEI_A_0001021102    DOJ_HUAWEI_A_0001021262   SDM
DOJ_HUAWEI_A_0001021290    DOJ_HUAWEI_A_0001021301   SDM
DOJ_HUAWEI_A_0001021303    DOJ_HUAWEI_A_0001021371   SDM
DOJ_HUAWEI_A_0001021386    DOJ_HUAWEI_A_0001021425   SDM
DOJ_HUAWEI_A_0001021429    DOJ_HUAWEI_A_0001022155   SDM
DOJ_HUAWEI_A_0001022161    DOJ_HUAWEI_A_0001022178   SDM
DOJ_HUAWEI_A_0001022182    DOJ_HUAWEI_A_0001022402   SDM
DOJ_HUAWEI_A_0001022427    DOJ_HUAWEI_A_0001022435   SDM
DOJ_HUAWEI_A_0001022439    DOJ_HUAWEI_A_0001022518   SDM
DOJ_HUAWEI_A_0001022573    DOJ_HUAWEI_A_0001022631   SDM
DOJ_HUAWEI_A_0001022642    DOJ_HUAWEI_A_0001022746   SDM
DOJ_HUAWEI_A_0001022751    DOJ_HUAWEI_A_0001022761   SDM
DOJ_HUAWEI_A_0001022764    DOJ_HUAWEI_A_0001022823   SDM
DOJ_HUAWEI_A_0001022836    DOJ_HUAWEI_A_0001022911   SDM
DOJ_HUAWEI_A_0001022923    DOJ_HUAWEI_A_0001023045   SDM
DOJ_HUAWEI_A_0001023055    DOJ_HUAWEI_A_0001023065   SDM
DOJ_HUAWEI_A_0001023069    DOJ_HUAWEI_A_0001023104   SDM
DOJ_HUAWEI_A_0001023107    DOJ_HUAWEI_A_0001023266   SDM
DOJ_HUAWEI_A_0001023268    DOJ_HUAWEI_A_0001023298   SDM
DOJ_HUAWEI_A_0001023300    DOJ_HUAWEI_A_0001023302   SDM
DOJ_HUAWEI_A_0001023312    DOJ_HUAWEI_A_0001023352   SDM
DOJ_HUAWEI_A_0001023366    DOJ_HUAWEI_A_0001023378   SDM
DOJ_HUAWEI_A_0001023389    DOJ_HUAWEI_A_0001023525   SDM
DOJ_HUAWEI_A_0001023538    DOJ_HUAWEI_A_0001023813   SDM
DOJ_HUAWEI_A_0001023815    DOJ_HUAWEI_A_0001023839   SDM
DOJ_HUAWEI_A_0001023858    DOJ_HUAWEI_A_0001023946   SDM
DOJ_HUAWEI_A_0001023958    DOJ_HUAWEI_A_0001023989   SDM
DOJ_HUAWEI_A_0001024000    DOJ_HUAWEI_A_0001024030   SDM
DOJ_HUAWEI_A_0001024033    DOJ_HUAWEI_A_0001024052   SDM
DOJ_HUAWEI_A_0001024062    DOJ_HUAWEI_A_0001024082   SDM
DOJ_HUAWEI_A_0001024087    DOJ_HUAWEI_A_0001024122   SDM
DOJ_HUAWEI_A_0001024125    DOJ_HUAWEI_A_0001024218   SDM
DOJ_HUAWEI_A_0001024227    DOJ_HUAWEI_A_0001024231   SDM
DOJ_HUAWEI_A_0001024234    DOJ_HUAWEI_A_0001024305   SDM
DOJ_HUAWEI_A_0001024365    DOJ_HUAWEI_A_0001024373   SDM
DOJ_HUAWEI_A_0001024380    DOJ_HUAWEI_A_0001024459   SDM

                                 5
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001024489    DOJ_HUAWEI_A_0001024497   SDM
DOJ_HUAWEI_A_0001024503    DOJ_HUAWEI_A_0001024645   SDM
DOJ_HUAWEI_A_0001024655    DOJ_HUAWEI_A_0001024805   SDM
DOJ_HUAWEI_A_0001024808    DOJ_HUAWEI_A_0001024931   SDM
DOJ_HUAWEI_A_0001024933    DOJ_HUAWEI_A_0001024944   SDM
DOJ_HUAWEI_A_0001024966    DOJ_HUAWEI_A_0001025007   SDM
DOJ_HUAWEI_A_0001025012    DOJ_HUAWEI_A_0001025764   SDM
DOJ_HUAWEI_A_0001025766    DOJ_HUAWEI_A_0001025864   SDM
DOJ_HUAWEI_A_0001025872    DOJ_HUAWEI_A_0001025958   SDM
DOJ_HUAWEI_A_0001025969    DOJ_HUAWEI_A_0001026033   SDM
DOJ_HUAWEI_A_0001026058    DOJ_HUAWEI_A_0001026873   SDM
DOJ_HUAWEI_A_0001026885    DOJ_HUAWEI_A_0001026891   SDM
DOJ_HUAWEI_A_0001026896    DOJ_HUAWEI_A_0001026907   SDM
DOJ_HUAWEI_A_0001026929    DOJ_HUAWEI_A_0001026931   SDM
DOJ_HUAWEI_A_0001026935    DOJ_HUAWEI_A_0001027049   SDM
DOJ_HUAWEI_A_0001027069    DOJ_HUAWEI_A_0001027257   SDM
DOJ_HUAWEI_A_0001027262    DOJ_HUAWEI_A_0001027290   SDM
DOJ_HUAWEI_A_0001027294    DOJ_HUAWEI_A_0001027422   SDM
DOJ_HUAWEI_A_0001027425    DOJ_HUAWEI_A_0001027481   SDM
DOJ_HUAWEI_A_0001027493    DOJ_HUAWEI_A_0001027685   SDM
DOJ_HUAWEI_A_0001027699    DOJ_HUAWEI_A_0001027835   SDM
DOJ_HUAWEI_A_0001027842    DOJ_HUAWEI_A_0001027861   SDM
DOJ_HUAWEI_A_0001027864    DOJ_HUAWEI_A_0001028013   SDM
DOJ_HUAWEI_A_0001028016    DOJ_HUAWEI_A_0001028257   SDM
DOJ_HUAWEI_A_0001028262    DOJ_HUAWEI_A_0001028515   SDM
DOJ_HUAWEI_A_0001028522    DOJ_HUAWEI_A_0001028796   SDM
DOJ_HUAWEI_A_0001028798    DOJ_HUAWEI_A_0001029806   SDM
DOJ_HUAWEI_A_0001029813    DOJ_HUAWEI_A_0001030053   SDM
DOJ_HUAWEI_A_0001030062    DOJ_HUAWEI_A_0001030344   SDM
DOJ_HUAWEI_A_0001030348    DOJ_HUAWEI_A_0001030640   SDM
DOJ_HUAWEI_A_0001030643    DOJ_HUAWEI_A_0001030835   SDM
DOJ_HUAWEI_A_0001030870    DOJ_HUAWEI_A_0001030994   SDM
DOJ_HUAWEI_A_0001031001    DOJ_HUAWEI_A_0001031015   SDM
DOJ_HUAWEI_A_0001031023    DOJ_HUAWEI_A_0001031112   SDM
DOJ_HUAWEI_A_0001031114    DOJ_HUAWEI_A_0001031160   SDM
DOJ_HUAWEI_A_0001031169    DOJ_HUAWEI_A_0001031187   SDM
DOJ_HUAWEI_A_0001031198    DOJ_HUAWEI_A_0001031213   SDM
DOJ_HUAWEI_A_0001031224    DOJ_HUAWEI_A_0001031247   SDM
DOJ_HUAWEI_A_0001031249    DOJ_HUAWEI_A_0001031320   SDM

                                 6
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001031324    DOJ_HUAWEI_A_0001031391   SDM
DOJ_HUAWEI_A_0001031394    DOJ_HUAWEI_A_0001031405   SDM
DOJ_HUAWEI_A_0001031411    DOJ_HUAWEI_A_0001031420   SDM
DOJ_HUAWEI_A_0001031422    DOJ_HUAWEI_A_0001031507   SDM
DOJ_HUAWEI_A_0001031518    DOJ_HUAWEI_A_0001031595   SDM
DOJ_HUAWEI_A_0001031603    DOJ_HUAWEI_A_0001031673   SDM
DOJ_HUAWEI_A_0001031675    DOJ_HUAWEI_A_0001031820   SDM
DOJ_HUAWEI_A_0001031838    DOJ_HUAWEI_A_0001031871   SDM
DOJ_HUAWEI_A_0001031884    DOJ_HUAWEI_A_0001031925   SDM
DOJ_HUAWEI_A_0001031929    DOJ_HUAWEI_A_0001032005   SDM
DOJ_HUAWEI_A_0001032012    DOJ_HUAWEI_A_0001032029   SDM
DOJ_HUAWEI_A_0001032036    DOJ_HUAWEI_A_0001032161   SDM
DOJ_HUAWEI_A_0001032163    DOJ_HUAWEI_A_0001032287   SDM
DOJ_HUAWEI_A_0001032292    DOJ_HUAWEI_A_0001032399   SDM
DOJ_HUAWEI_A_0001032431    DOJ_HUAWEI_A_0001032909   SDM
DOJ_HUAWEI_A_0001032914    DOJ_HUAWEI_A_0001032920   SDM
DOJ_HUAWEI_A_0001032947    DOJ_HUAWEI_A_0001033223   SDM
DOJ_HUAWEI_A_0001033251    DOJ_HUAWEI_A_0001033526   SDM
DOJ_HUAWEI_A_0001033530    DOJ_HUAWEI_A_0001033591   SDM
DOJ_HUAWEI_A_0001033603    DOJ_HUAWEI_A_0001033638   SDM
DOJ_HUAWEI_A_0001033643    DOJ_HUAWEI_A_0001033725   SDM
DOJ_HUAWEI_A_0001033727    DOJ_HUAWEI_A_0001033757   SDM
DOJ_HUAWEI_A_0001033762    DOJ_HUAWEI_A_0001033801   SDM
DOJ_HUAWEI_A_0001033807    DOJ_HUAWEI_A_0001033857   SDM
DOJ_HUAWEI_A_0001033881    DOJ_HUAWEI_A_0001033970   SDM
DOJ_HUAWEI_A_0001033982    DOJ_HUAWEI_A_0001034330   SDM
DOJ_HUAWEI_A_0001034339    DOJ_HUAWEI_A_0001034346   SDM
DOJ_HUAWEI_A_0001034350    DOJ_HUAWEI_A_0001034472   SDM
DOJ_HUAWEI_A_0001034475    DOJ_HUAWEI_A_0001034489   SDM
DOJ_HUAWEI_A_0001034500    DOJ_HUAWEI_A_0001034501   SDM
DOJ_HUAWEI_A_0001034516    DOJ_HUAWEI_A_0001034698   SDM
DOJ_HUAWEI_A_0001034709    DOJ_HUAWEI_A_0001034728   SDM
DOJ_HUAWEI_A_0001034737    DOJ_HUAWEI_A_0001034757   SDM
DOJ_HUAWEI_A_0001034769    DOJ_HUAWEI_A_0001034769   SDM
DOJ_HUAWEI_A_0001034776    DOJ_HUAWEI_A_0001034785   SDM
DOJ_HUAWEI_A_0001034798    DOJ_HUAWEI_A_0001034800   SDM
DOJ_HUAWEI_A_0001034804    DOJ_HUAWEI_A_0001034831   SDM
DOJ_HUAWEI_A_0001034845    DOJ_HUAWEI_A_0001034863   SDM
DOJ_HUAWEI_A_0001034872    DOJ_HUAWEI_A_0001034896   SDM

                                 7
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001034898    DOJ_HUAWEI_A_0001034901   SDM
DOJ_HUAWEI_A_0001034955    DOJ_HUAWEI_A_0001035001   SDM
DOJ_HUAWEI_A_0001035014    DOJ_HUAWEI_A_0001035017   SDM
DOJ_HUAWEI_A_0001035023    DOJ_HUAWEI_A_0001035063   SDM
DOJ_HUAWEI_A_0001035076    DOJ_HUAWEI_A_0001035104   SDM
DOJ_HUAWEI_A_0001035111    DOJ_HUAWEI_A_0001035119   SDM
DOJ_HUAWEI_A_0001035132    DOJ_HUAWEI_A_0001035138   SDM
DOJ_HUAWEI_A_0001035143    DOJ_HUAWEI_A_0001035159   SDM
DOJ_HUAWEI_A_0001035182    DOJ_HUAWEI_A_0001035216   SDM
DOJ_HUAWEI_A_0001035226    DOJ_HUAWEI_A_0001035410   SDM
DOJ_HUAWEI_A_0001035419    DOJ_HUAWEI_A_0001035423   SDM
DOJ_HUAWEI_A_0001035427    DOJ_HUAWEI_A_0001035452   SDM
DOJ_HUAWEI_A_0001035463    DOJ_HUAWEI_A_0001035507   SDM
DOJ_HUAWEI_A_0001035538    DOJ_HUAWEI_A_0001035564   SDM
DOJ_HUAWEI_A_0001035576    DOJ_HUAWEI_A_0001035624   SDM
DOJ_HUAWEI_A_0001035635    DOJ_HUAWEI_A_0001035692   SDM
DOJ_HUAWEI_A_0001035695    DOJ_HUAWEI_A_0001035697   SDM
DOJ_HUAWEI_A_0001035701    DOJ_HUAWEI_A_0001035906   SDM
DOJ_HUAWEI_A_0001035914    DOJ_HUAWEI_A_0001036010   SDM
DOJ_HUAWEI_A_0001036014    DOJ_HUAWEI_A_0001036087   SDM
DOJ_HUAWEI_A_0001036105    DOJ_HUAWEI_A_0001036119   SDM
DOJ_HUAWEI_A_0001036129    DOJ_HUAWEI_A_0001036181   SDM
DOJ_HUAWEI_A_0001036193    DOJ_HUAWEI_A_0001036241   SDM
DOJ_HUAWEI_A_0001036246    DOJ_HUAWEI_A_0001036365   SDM
DOJ_HUAWEI_A_0001036385    DOJ_HUAWEI_A_0001036395   SDM
DOJ_HUAWEI_A_0001036408    DOJ_HUAWEI_A_0001036461   SDM
DOJ_HUAWEI_A_0001036463    DOJ_HUAWEI_A_0001036595   SDM
DOJ_HUAWEI_A_0001036615    DOJ_HUAWEI_A_0001036618   SDM
DOJ_HUAWEI_A_0001036622    DOJ_HUAWEI_A_0001036627   SDM
DOJ_HUAWEI_A_0001036640    DOJ_HUAWEI_A_0001036793   SDM
DOJ_HUAWEI_A_0001036796    DOJ_HUAWEI_A_0001037248   SDM
DOJ_HUAWEI_A_0001037251    DOJ_HUAWEI_A_0001037334   SDM
DOJ_HUAWEI_A_0001037338    DOJ_HUAWEI_A_0001037489   SDM
DOJ_HUAWEI_A_0001037492    DOJ_HUAWEI_A_0001037753   SDM
DOJ_HUAWEI_A_0001037773    DOJ_HUAWEI_A_0001038291   SDM
DOJ_HUAWEI_A_0001038299    DOJ_HUAWEI_A_0001038308   SDM
DOJ_HUAWEI_A_0001038310    DOJ_HUAWEI_A_0001038553   SDM
DOJ_HUAWEI_A_0001038562    DOJ_HUAWEI_A_0001038887   SDM
DOJ_HUAWEI_A_0001038896    DOJ_HUAWEI_A_0001038953   SDM

                                 8
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001038993    DOJ_HUAWEI_A_0001039036   SDM
DOJ_HUAWEI_A_0001039048    DOJ_HUAWEI_A_0001039057   SDM
DOJ_HUAWEI_A_0001039089    DOJ_HUAWEI_A_0001039098   SDM
DOJ_HUAWEI_A_0001039129    DOJ_HUAWEI_A_0001039139   SDM
DOJ_HUAWEI_A_0001039153    DOJ_HUAWEI_A_0001039162   SDM
DOJ_HUAWEI_A_0001039187    DOJ_HUAWEI_A_0001039210   SDM
DOJ_HUAWEI_A_0001039240    DOJ_HUAWEI_A_0001039276   SDM
DOJ_HUAWEI_A_0001039280    DOJ_HUAWEI_A_0001039287   SDM
DOJ_HUAWEI_A_0001039290    DOJ_HUAWEI_A_0001039340   SDM
DOJ_HUAWEI_A_0001039350    DOJ_HUAWEI_A_0001039392   SDM
DOJ_HUAWEI_A_0001039396    DOJ_HUAWEI_A_0001039405   SDM
DOJ_HUAWEI_A_0001039441    DOJ_HUAWEI_A_0001039485   SDM
DOJ_HUAWEI_A_0001039513    DOJ_HUAWEI_A_0001039520   SDM
DOJ_HUAWEI_A_0001039527    DOJ_HUAWEI_A_0001039588   SDM
DOJ_HUAWEI_A_0001039609    DOJ_HUAWEI_A_0001039610   SDM
DOJ_HUAWEI_A_0001039639    DOJ_HUAWEI_A_0001039651   SDM
DOJ_HUAWEI_A_0001039653    DOJ_HUAWEI_A_0001039852   SDM
DOJ_HUAWEI_A_0001039855    DOJ_HUAWEI_A_0001039864   SDM
DOJ_HUAWEI_A_0001039867    DOJ_HUAWEI_A_0001039917   SDM
DOJ_HUAWEI_A_0001039919    DOJ_HUAWEI_A_0001039947   SDM
DOJ_HUAWEI_A_0001039956    DOJ_HUAWEI_A_0001039968   SDM
DOJ_HUAWEI_A_0001039980    DOJ_HUAWEI_A_0001039991   SDM
DOJ_HUAWEI_A_0001039995    DOJ_HUAWEI_A_0001040007   SDM
DOJ_HUAWEI_A_0001040009    DOJ_HUAWEI_A_0001040032   SDM
DOJ_HUAWEI_A_0001040040    DOJ_HUAWEI_A_0001040047   SDM
DOJ_HUAWEI_A_0001040050    DOJ_HUAWEI_A_0001040051   SDM
DOJ_HUAWEI_A_0001040056    DOJ_HUAWEI_A_0001040075   SDM
DOJ_HUAWEI_A_0001040077    DOJ_HUAWEI_A_0001040103   SDM
DOJ_HUAWEI_A_0001040112    DOJ_HUAWEI_A_0001040180   SDM
DOJ_HUAWEI_A_0001040197    DOJ_HUAWEI_A_0001040201   SDM
DOJ_HUAWEI_A_0001040216    DOJ_HUAWEI_A_0001040233   SDM
DOJ_HUAWEI_A_0001040255    DOJ_HUAWEI_A_0001040265   SDM
DOJ_HUAWEI_A_0001040275    DOJ_HUAWEI_A_0001040287   SDM
DOJ_HUAWEI_A_0001040291    DOJ_HUAWEI_A_0001040295   SDM
DOJ_HUAWEI_A_0001040304    DOJ_HUAWEI_A_0001040307   SDM
DOJ_HUAWEI_A_0001040311    DOJ_HUAWEI_A_0001040319   SDM
DOJ_HUAWEI_A_0001040339    DOJ_HUAWEI_A_0001040345   SDM
DOJ_HUAWEI_A_0001040451    DOJ_HUAWEI_A_0001040460   SDM
DOJ_HUAWEI_A_0001040464    DOJ_HUAWEI_A_0001040497   SDM

                                 9
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001040503    DOJ_HUAWEI_A_0001040510   SDM
DOJ_HUAWEI_A_0001040515    DOJ_HUAWEI_A_0001040525   SDM
DOJ_HUAWEI_A_0001040554    DOJ_HUAWEI_A_0001040557   SDM
DOJ_HUAWEI_A_0001040560    DOJ_HUAWEI_A_0001040628   SDM
DOJ_HUAWEI_A_0001040646    DOJ_HUAWEI_A_0001040676   SDM
DOJ_HUAWEI_A_0001040718    DOJ_HUAWEI_A_0001040719   SDM
DOJ_HUAWEI_A_0001040722    DOJ_HUAWEI_A_0001040727   SDM
DOJ_HUAWEI_A_0001040727    DOJ_HUAWEI_A_0001040727   SDM
DOJ_HUAWEI_A_0001040730    DOJ_HUAWEI_A_0001040740   SDM
DOJ_HUAWEI_A_0001040806    DOJ_HUAWEI_A_0001040865   SDM
DOJ_HUAWEI_A_0001040879    DOJ_HUAWEI_A_0001040891   SDM
DOJ_HUAWEI_A_0001040894    DOJ_HUAWEI_A_0001040905   SDM
DOJ_HUAWEI_A_0001040935    DOJ_HUAWEI_A_0001040929   SDM
DOJ_HUAWEI_A_0001040983    DOJ_HUAWEI_A_0001041018   SDM
DOJ_HUAWEI_A_0001041027    DOJ_HUAWEI_A_0001041028   SDM
DOJ_HUAWEI_A_0001041033    DOJ_HUAWEI_A_0001041060   SDM
DOJ_HUAWEI_A_0001041093    DOJ_HUAWEI_A_0001041119   SDM
DOJ_HUAWEI_A_0001041123    DOJ_HUAWEI_A_0001041160   SDM
DOJ_HUAWEI_A_0001041186    DOJ_HUAWEI_A_0001041200   SDM
DOJ_HUAWEI_A_0001041206    DOJ_HUAWEI_A_0001041213   SDM
DOJ_HUAWEI_A_0001041223    DOJ_HUAWEI_A_0001041227   SDM
DOJ_HUAWEI_A_0001041238    DOJ_HUAWEI_A_0001041243   SDM
DOJ_HUAWEI_A_0001041247    DOJ_HUAWEI_A_0001041247   SDM
DOJ_HUAWEI_A_0001041286    DOJ_HUAWEI_A_0001043852   SDM
DOJ_HUAWEI_A_0001044026    DOJ_HUAWEI_A_0001044033   SDM
DOJ_HUAWEI_A_0001044208    DOJ_HUAWEI_A_0001045412   SDM
DOJ_HUAWEI_A_0001045414    DOJ_HUAWEI_A_0001045415   SDM
DOJ_HUAWEI_A_0001045417    DOJ_HUAWEI_A_0001047854   SDM
DOJ_HUAWEI_A_0001047865    DOJ_HUAWEI_A_0001047867   SDM
DOJ_HUAWEI_A_0001048035    DOJ_HUAWEI_A_0001048051   SDM
DOJ_HUAWEI_A_0001048061    DOJ_HUAWEI_A_0001048157   SDM
DOJ_HUAWEI_A_0001048173    DOJ_HUAWEI_A_0001048357   SDM
DOJ_HUAWEI_A_0001048407    DOJ_HUAWEI_A_0001048425   SDM
DOJ_HUAWEI_A_0001048433    DOJ_HUAWEI_A_0001048444   SDM
DOJ_HUAWEI_A_0001048450    DOJ_HUAWEI_A_0001048971   SDM
DOJ_HUAWEI_A_0001048980    DOJ_HUAWEI_A_0001049287   SDM
DOJ_HUAWEI_A_0001049292    DOJ_HUAWEI_A_0001049461   SDM
DOJ_HUAWEI_A_0001049471    DOJ_HUAWEI_A_0001049480   SDM
DOJ_HUAWEI_A_0001049493    DOJ_HUAWEI_A_0001049620   SDM

                                 10
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001049650    DOJ_HUAWEI_A_0001049783   SDM
DOJ_HUAWEI_A_0001049822    DOJ_HUAWEI_A_0001050170   SDM
DOJ_HUAWEI_A_0001050205    DOJ_HUAWEI_A_0001050225   SDM
DOJ_HUAWEI_A_0001050246    DOJ_HUAWEI_A_0001050250   SDM
DOJ_HUAWEI_A_0001050257    DOJ_HUAWEI_A_0001050296   SDM
DOJ_HUAWEI_A_0001050315    DOJ_HUAWEI_A_0001050511   SDM
DOJ_HUAWEI_A_0001050516    DOJ_HUAWEI_A_0001050562   SDM
DOJ_HUAWEI_A_0001050677    DOJ_HUAWEI_A_0001050773   SDM
DOJ_HUAWEI_A_0001050785    DOJ_HUAWEI_A_0001051370   SDM
DOJ_HUAWEI_A_0001051532    DOJ_HUAWEI_A_0001052292   SDM
DOJ_HUAWEI_A_0001052377    DOJ_HUAWEI_A_0001052382   SDM
DOJ_HUAWEI_A_0001052432    DOJ_HUAWEI_A_0001052812   SDM
DOJ_HUAWEI_A_0001052814    DOJ_HUAWEI_A_0001052870   SDM
DOJ_HUAWEI_A_0001052943    DOJ_HUAWEI_A_0001053754   SDM
DOJ_HUAWEI_A_0001053857    DOJ_HUAWEI_A_0001054050   SDM
DOJ_HUAWEI_A_0001054058    DOJ_HUAWEI_A_0001054061   SDM
DOJ_HUAWEI_A_0001054063    DOJ_HUAWEI_A_0001054074   SDM
DOJ_HUAWEI_A_0001054083    DOJ_HUAWEI_A_0001054164   SDM
DOJ_HUAWEI_A_0001054179    DOJ_HUAWEI_A_0001054179   SDM
DOJ_HUAWEI_A_0001054229    DOJ_HUAWEI_A_0001054243   SDM
DOJ_HUAWEI_A_0001054251    DOJ_HUAWEI_A_0001054256   SDM
DOJ_HUAWEI_A_0001054264    DOJ_HUAWEI_A_0001054291   SDM
DOJ_HUAWEI_A_0001054308    DOJ_HUAWEI_A_0001054363   SDM
DOJ_HUAWEI_A_0001054470    DOJ_HUAWEI_A_0001054477   SDM
DOJ_HUAWEI_A_0001054484    DOJ_HUAWEI_A_0001054484   SDM
DOJ_HUAWEI_A_0001054498    DOJ_HUAWEI_A_0001054571   SDM
DOJ_HUAWEI_A_0001054614    DOJ_HUAWEI_A_0001054623   SDM
DOJ_HUAWEI_A_0001054627    DOJ_HUAWEI_A_0001054628   SDM
DOJ_HUAWEI_A_0001054630    DOJ_HUAWEI_A_0001054630   SDM
DOJ_HUAWEI_A_0001054675    DOJ_HUAWEI_A_0001054676   SDM
DOJ_HUAWEI_A_0001054679    DOJ_HUAWEI_A_0001054738   SDM
DOJ_HUAWEI_A_0001054743    DOJ_HUAWEI_A_0001054746   SDM
DOJ_HUAWEI_A_0001054748    DOJ_HUAWEI_A_0001054749   SDM
DOJ_HUAWEI_A_0001054752    DOJ_HUAWEI_A_0001054752   SDM
DOJ_HUAWEI_A_0001054755    DOJ_HUAWEI_A_0001054806   SDM
DOJ_HUAWEI_A_0001054853    DOJ_HUAWEI_A_0001054875   SDM
DOJ_HUAWEI_A_0001054890    DOJ_HUAWEI_A_0001054939   SDM
DOJ_HUAWEI_A_0001054941    DOJ_HUAWEI_A_0001054942   SDM
DOJ_HUAWEI_A_0001054948    DOJ_HUAWEI_A_0001055001   SDM

                                 11
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001055009    DOJ_HUAWEI_A_0001055035   SDM
DOJ_HUAWEI_A_0001055096    DOJ_HUAWEI_A_0001055097   SDM
DOJ_HUAWEI_A_0001055120    DOJ_HUAWEI_A_0001055155   SDM
DOJ_HUAWEI_A_0001055128    DOJ_HUAWEI_A_0001055135   SDM
DOJ_HUAWEI_A_0001055150    DOJ_HUAWEI_A_0001055187   SDM
DOJ_HUAWEI_A_0001055189    DOJ_HUAWEI_A_0001055208   SDM
DOJ_HUAWEI_A_0001055217    DOJ_HUAWEI_A_0001055270   SDM
DOJ_HUAWEI_A_0001055283    DOJ_HUAWEI_A_0001055284   SDM
DOJ_HUAWEI_A_0001055293    DOJ_HUAWEI_A_0001055342   SDM
DOJ_HUAWEI_A_0001055488    DOJ_HUAWEI_A_0001055499   SDM
DOJ_HUAWEI_A_0001055506    DOJ_HUAWEI_A_0001055520   SDM
DOJ_HUAWEI_A_0001055522    DOJ_HUAWEI_A_0001055583   SDM
DOJ_HUAWEI_A_0001055596    DOJ_HUAWEI_A_0001055965   SDM
DOJ_HUAWEI_A_0001055968    DOJ_HUAWEI_A_0001055993   SDM
DOJ_HUAWEI_A_0001056004    DOJ_HUAWEI_A_0001056016   SDM
DOJ_HUAWEI_A_0001056060    DOJ_HUAWEI_A_0001056149   SDM
DOJ_HUAWEI_A_0001056184    DOJ_HUAWEI_A_0001056217   SDM
DOJ_HUAWEI_A_0001056374    DOJ_HUAWEI_A_0001056542   SDM
DOJ_HUAWEI_A_0001056544    DOJ_HUAWEI_A_0001056550   SDM
DOJ_HUAWEI_A_0001056552    DOJ_HUAWEI_A_0001056594   SDM
DOJ_HUAWEI_A_0001056609    DOJ_HUAWEI_A_0001056683   SDM
DOJ_HUAWEI_A_0001056763    DOJ_HUAWEI_A_0001056827   SDM
DOJ_HUAWEI_A_0001056831    DOJ_HUAWEI_A_0001056929   SDM
DOJ_HUAWEI_A_0001057013    DOJ_HUAWEI_A_0001057056   SDM
DOJ_HUAWEI_A_0001057082    DOJ_HUAWEI_A_0001057091   SDM
DOJ_HUAWEI_A_0001057099    DOJ_HUAWEI_A_0001058551   SDM
DOJ_HUAWEI_A_0001058557    DOJ_HUAWEI_A_0001058635   SDM
DOJ_HUAWEI_A_0001058638    DOJ_HUAWEI_A_0001058771   SDM
DOJ_HUAWEI_A_0001058775    DOJ_HUAWEI_A_0001059017   SDM
DOJ_HUAWEI_A_0001059039    DOJ_HUAWEI_A_0001059073   SDM
DOJ_HUAWEI_A_0001059104    DOJ_HUAWEI_A_0001059113   SDM
DOJ_HUAWEI_A_0001059115    DOJ_HUAWEI_A_0001059115   SDM
DOJ_HUAWEI_A_0001059165    DOJ_HUAWEI_A_0001059166   SDM
DOJ_HUAWEI_A_0001059186    DOJ_HUAWEI_A_0001059260   SDM
DOJ_HUAWEI_A_0001059266    DOJ_HUAWEI_A_0001059267   SDM
DOJ_HUAWEI_A_0001059272    DOJ_HUAWEI_A_0001059275   SDM
DOJ_HUAWEI_A_0001059284    DOJ_HUAWEI_A_0001059284   SDM
DOJ_HUAWEI_A_0001059290    DOJ_HUAWEI_A_0001059295   SDM
DOJ_HUAWEI_A_0001059299    DOJ_HUAWEI_A_0001059314   SDM

                                 12
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001059326    DOJ_HUAWEI_A_0001059334   SDM
DOJ_HUAWEI_A_0001059336    DOJ_HUAWEI_A_0001059378   SDM
DOJ_HUAWEI_A_0001059410    DOJ_HUAWEI_A_0001059428   SDM
DOJ_HUAWEI_A_0001059432    DOJ_HUAWEI_A_0001059433   SDM
DOJ_HUAWEI_A_0001059438    DOJ_HUAWEI_A_0001059465   SDM
DOJ_HUAWEI_A_0001059469    DOJ_HUAWEI_A_0001059509   SDM
DOJ_HUAWEI_A_0001059515    DOJ_HUAWEI_A_0001059545   SDM
DOJ_HUAWEI_A_0001059552    DOJ_HUAWEI_A_0001059573   SDM
DOJ_HUAWEI_A_0001059576    DOJ_HUAWEI_A_0001059608   SDM
DOJ_HUAWEI_A_0001059612    DOJ_HUAWEI_A_0001059621   SDM
DOJ_HUAWEI_A_0001059655    DOJ_HUAWEI_A_0001059657   SDM
DOJ_HUAWEI_A_0001059659    DOJ_HUAWEI_A_0001059682   SDM
DOJ_HUAWEI_A_0001059696    DOJ_HUAWEI_A_0001059703   SDM
DOJ_HUAWEI_A_0001059706    DOJ_HUAWEI_A_0001059744   SDM
DOJ_HUAWEI_A_0001059747    DOJ_HUAWEI_A_0001059749   SDM
DOJ_HUAWEI_A_0001059752    DOJ_HUAWEI_A_0001059754   SDM
DOJ_HUAWEI_A_0001059759    DOJ_HUAWEI_A_0001059829   SDM
DOJ_HUAWEI_A_0001059833    DOJ_HUAWEI_A_0001059844   SDM
DOJ_HUAWEI_A_0001059860    DOJ_HUAWEI_A_0001059908   SDM
DOJ_HUAWEI_A_0001059914    DOJ_HUAWEI_A_0001060259   SDM
DOJ_HUAWEI_A_0001060266    DOJ_HUAWEI_A_0001060295   SDM
DOJ_HUAWEI_A_0001060316    DOJ_HUAWEI_A_0001060316   SDM
DOJ_HUAWEI_A_0001060334    DOJ_HUAWEI_A_0001060335   SDM
DOJ_HUAWEI_A_0001060337    DOJ_HUAWEI_A_0001060338   SDM
DOJ_HUAWEI_A_0001060773    DOJ_HUAWEI_A_0001061300   SDM
DOJ_HUAWEI_A_0001061302    DOJ_HUAWEI_A_0001061359   SDM
DOJ_HUAWEI_A_0001061385    DOJ_HUAWEI_A_0001061388   SDM
DOJ_HUAWEI_A_0001061397    DOJ_HUAWEI_A_0001061408   SDM
DOJ_HUAWEI_A_0001061419    DOJ_HUAWEI_A_0001061442   SDM
DOJ_HUAWEI_A_0001061445    DOJ_HUAWEI_A_0001061462   SDM
DOJ_HUAWEI_A_0001061470    DOJ_HUAWEI_A_0001062103   SDM
DOJ_HUAWEI_A_0001062105    DOJ_HUAWEI_A_0001062162   SDM
DOJ_HUAWEI_A_0001062188    DOJ_HUAWEI_A_0001062191   SDM
DOJ_HUAWEI_A_0001062200    DOJ_HUAWEI_A_0001062211   SDM
DOJ_HUAWEI_A_0001062222    DOJ_HUAWEI_A_0001062245   SDM
DOJ_HUAWEI_A_0001062248    DOJ_HUAWEI_A_0001062265   SDM
DOJ_HUAWEI_A_0001062273    DOJ_HUAWEI_A_0001062917   SDM
DOJ_HUAWEI_A_0001062919    DOJ_HUAWEI_A_0001062995   SDM
DOJ_HUAWEI_A_0001063002    DOJ_HUAWEI_A_0001063005   SDM

                                 13
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001063014    DOJ_HUAWEI_A_0001063025   SDM
DOJ_HUAWEI_A_0001063036    DOJ_HUAWEI_A_0001063059   SDM
DOJ_HUAWEI_A_0001063062    DOJ_HUAWEI_A_0001063079   SDM
DOJ_HUAWEI_A_0001063087    DOJ_HUAWEI_A_0001063180   SDM
DOJ_HUAWEI_A_0001063184    DOJ_HUAWEI_A_0001063751   SDM
DOJ_HUAWEI_A_0001063753    DOJ_HUAWEI_A_0001063823   SDM
DOJ_HUAWEI_A_0001063825    DOJ_HUAWEI_A_0001063882   SDM
DOJ_HUAWEI_A_0001063885    DOJ_HUAWEI_A_0001063901   SDM
DOJ_HUAWEI_A_0001063908    DOJ_HUAWEI_A_0001063911   SDM
DOJ_HUAWEI_A_0001063920    DOJ_HUAWEI_A_0001063931   SDM
DOJ_HUAWEI_A_0001063942    DOJ_HUAWEI_A_0001063965   SDM
DOJ_HUAWEI_A_0001063968    DOJ_HUAWEI_A_0001063985   SDM
DOJ_HUAWEI_A_0001063993    DOJ_HUAWEI_A_0001064123   SDM
DOJ_HUAWEI_A_0001064125    DOJ_HUAWEI_A_0001064135   SDM
DOJ_HUAWEI_A_0001064139    DOJ_HUAWEI_A_0001064778   SDM
DOJ_HUAWEI_A_0001064780    DOJ_HUAWEI_A_0001064837   SDM
DOJ_HUAWEI_A_0001064863    DOJ_HUAWEI_A_0001064866   SDM
DOJ_HUAWEI_A_0001064875    DOJ_HUAWEI_A_0001064886   SDM
DOJ_HUAWEI_A_0001064897    DOJ_HUAWEI_A_0001064940   SDM
DOJ_HUAWEI_A_0001064948    DOJ_HUAWEI_A_0001065145   SDM
DOJ_HUAWEI_A_0001065147    DOJ_HUAWEI_A_0001065805   SDM
DOJ_HUAWEI_A_0001065823    DOJ_HUAWEI_A_0001065832   SDM
DOJ_HUAWEI_A_0001065834    DOJ_HUAWEI_A_0001065846   SDM
DOJ_HUAWEI_A_0001065856    DOJ_HUAWEI_A_0001065861   SDM
DOJ_HUAWEI_A_0001065863    DOJ_HUAWEI_A_0001065910   SDM
DOJ_HUAWEI_A_0001065935    DOJ_HUAWEI_A_0001065940   SDM
DOJ_HUAWEI_A_0001065942    DOJ_HUAWEI_A_0001065978   SDM
DOJ_HUAWEI_A_0001065982    DOJ_HUAWEI_A_0001066068   SDM
DOJ_HUAWEI_A_0001066157    DOJ_HUAWEI_A_0001066205   SDM
DOJ_HUAWEI_A_0001066221    DOJ_HUAWEI_A_0001066305   SDM
DOJ_HUAWEI_A_0001066348    DOJ_HUAWEI_A_0001066468   SDM
DOJ_HUAWEI_A_0001066470    DOJ_HUAWEI_A_0001066498   SDM
DOJ_HUAWEI_A_0001066515    DOJ_HUAWEI_A_0001066575   SDM
DOJ_HUAWEI_A_0001066577    DOJ_HUAWEI_A_0001066578   SDM
DOJ_HUAWEI_A_0001066582    DOJ_HUAWEI_A_0001066587   SDM
DOJ_HUAWEI_A_0001066595    DOJ_HUAWEI_A_0001066625   SDM
DOJ_HUAWEI_A_0001066640    DOJ_HUAWEI_A_0001066640   SDM
DOJ_HUAWEI_A_0001066690    DOJ_HUAWEI_A_0001066709   SDM
DOJ_HUAWEI_A_0001066712    DOJ_HUAWEI_A_0001066730   SDM

                                 14
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001066821    DOJ_HUAWEI_A_0001067053   SDM
DOJ_HUAWEI_A_0001067055    DOJ_HUAWEI_A_0001067111   SDM
DOJ_HUAWEI_A_0001067133    DOJ_HUAWEI_A_0001067138   SDM
DOJ_HUAWEI_A_0001067201    DOJ_HUAWEI_A_0001067231   SDM
DOJ_HUAWEI_A_0001067331    DOJ_HUAWEI_A_0001067338   SDM
DOJ_HUAWEI_A_0001067353    DOJ_HUAWEI_A_0001067458   SDM
DOJ_HUAWEI_A_0001067485    DOJ_HUAWEI_A_0001067521   SDM
DOJ_HUAWEI_A_0001067716    DOJ_HUAWEI_A_0001067722   SDM
DOJ_HUAWEI_A_0001067724    DOJ_HUAWEI_A_0001067729   SDM
DOJ_HUAWEI_A_0001067734    DOJ_HUAWEI_A_0001067736   SDM
DOJ_HUAWEI_A_0001067889    DOJ_HUAWEI_A_0001067892   SDM
DOJ_HUAWEI_A_0001067947    DOJ_HUAWEI_A_0001067958   SDM
DOJ_HUAWEI_A_0001068000    DOJ_HUAWEI_A_0001068028   SDM
DOJ_HUAWEI_A_0001068043    DOJ_HUAWEI_A_0001068043   SDM
DOJ_HUAWEI_A_0001068093    DOJ_HUAWEI_A_0001068112   SDM
DOJ_HUAWEI_A_0001068115    DOJ_HUAWEI_A_0001068133   SDM
DOJ_HUAWEI_A_0001068582    DOJ_HUAWEI_A_0001068582   SDM
DOJ_HUAWEI_A_0001068588    DOJ_HUAWEI_A_0001068588   SDM
DOJ_HUAWEI_A_0001068597    DOJ_HUAWEI_A_0001068599   SDM
DOJ_HUAWEI_A_0001068607    DOJ_HUAWEI_A_0001068629   SDM
DOJ_HUAWEI_A_0001068654    DOJ_HUAWEI_A_0001068690   SDM
DOJ_HUAWEI_A_0001068887    DOJ_HUAWEI_A_0001068893   SDM
DOJ_HUAWEI_A_0001068897    DOJ_HUAWEI_A_0001068907   SDM
DOJ_HUAWEI_A_0001069000    DOJ_HUAWEI_A_0001069034   SDM
DOJ_HUAWEI_A_0001069060    DOJ_HUAWEI_A_0001069063   SDM
DOJ_HUAWEI_A_0001069118    DOJ_HUAWEI_A_0001069129   SDM
DOJ_HUAWEI_A_0001069171    DOJ_HUAWEI_A_0001069199   SDM
DOJ_HUAWEI_A_0001069264    DOJ_HUAWEI_A_0001069283   SDM
DOJ_HUAWEI_A_0001069290    DOJ_HUAWEI_A_0001069615   SDM
DOJ_HUAWEI_A_0001069629    DOJ_HUAWEI_A_0001069663   SDM
DOJ_HUAWEI_A_0001069669    DOJ_HUAWEI_A_0001069676   SDM
DOJ_HUAWEI_A_0001069679    DOJ_HUAWEI_A_0001069680   SDM
DOJ_HUAWEI_A_0001069704    DOJ_HUAWEI_A_0001069727   SDM
DOJ_HUAWEI_A_0001069755    DOJ_HUAWEI_A_0001069755   SDM
DOJ_HUAWEI_A_0001069761    DOJ_HUAWEI_A_0001069761   SDM
DOJ_HUAWEI_A_0001069772    DOJ_HUAWEI_A_0001069772   SDM
DOJ_HUAWEI_A_0001069787    DOJ_HUAWEI_A_0001069809   SDM
DOJ_HUAWEI_A_0001069834    DOJ_HUAWEI_A_0001069872   SDM
DOJ_HUAWEI_A_0001069874    DOJ_HUAWEI_A_0001069874   SDM

                                 15
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001070070    DOJ_HUAWEI_A_0001070076   SDM
DOJ_HUAWEI_A_0001070078    DOJ_HUAWEI_A_0001070083   SDM
DOJ_HUAWEI_A_0001070088    DOJ_HUAWEI_A_0001070090   SDM
DOJ_HUAWEI_A_0001070183    DOJ_HUAWEI_A_0001070217   SDM
DOJ_HUAWEI_A_0001070243    DOJ_HUAWEI_A_0001070246   SDM
DOJ_HUAWEI_A_0001070301    DOJ_HUAWEI_A_0001070382   SDM
DOJ_HUAWEI_A_0001070447    DOJ_HUAWEI_A_0001070466   SDM
DOJ_HUAWEI_A_0001070473    DOJ_HUAWEI_A_0001070487   SDM
DOJ_HUAWEI_A_0001070658    DOJ_HUAWEI_A_0001070798   SDM
DOJ_HUAWEI_A_0001070812    DOJ_HUAWEI_A_0001070864   SDM
DOJ_HUAWEI_A_0001070880    DOJ_HUAWEI_A_0001070881   SDM
DOJ_HUAWEI_A_0001070910    DOJ_HUAWEI_A_0001070917   SDM
DOJ_HUAWEI_A_0001070919    DOJ_HUAWEI_A_0001070921   SDM
DOJ_HUAWEI_A_0001070923    DOJ_HUAWEI_A_0001070954   SDM
DOJ_HUAWEI_A_0001071001    DOJ_HUAWEI_A_0001071006   SDM
DOJ_HUAWEI_A_0001071046    DOJ_HUAWEI_A_0001071100   SDM
DOJ_HUAWEI_A_0001071105    DOJ_HUAWEI_A_0001071137   SDM
DOJ_HUAWEI_A_0001071162    DOJ_HUAWEI_A_0001071200   SDM
DOJ_HUAWEI_A_0001071202    DOJ_HUAWEI_A_0001071202   SDM
DOJ_HUAWEI_A_0001071373    DOJ_HUAWEI_A_0001071396   SDM
DOJ_HUAWEI_A_0001071405    DOJ_HUAWEI_A_0001071544   SDM
DOJ_HUAWEI_A_0001071570    DOJ_HUAWEI_A_0001071573   SDM
DOJ_HUAWEI_A_0001071627    DOJ_HUAWEI_A_0001071639   SDM
DOJ_HUAWEI_A_0001071681    DOJ_HUAWEI_A_0001071799   SDM
DOJ_HUAWEI_A_0001071807    DOJ_HUAWEI_A_0001071812   SDM
DOJ_HUAWEI_A_0001071815    DOJ_HUAWEI_A_0001071904   SDM
DOJ_HUAWEI_A_0001071985    DOJ_HUAWEI_A_0001072137   SDM
DOJ_HUAWEI_A_0001072139    DOJ_HUAWEI_A_0001072191   SDM
DOJ_HUAWEI_A_0001072195    DOJ_HUAWEI_A_0001072196   SDM
DOJ_HUAWEI_A_0001072225    DOJ_HUAWEI_A_0001072232   SDM
DOJ_HUAWEI_A_0001072234    DOJ_HUAWEI_A_0001072239   SDM
DOJ_HUAWEI_A_0001072241    DOJ_HUAWEI_A_0001072274   SDM
DOJ_HUAWEI_A_0001072319    DOJ_HUAWEI_A_0001072324   SDM
DOJ_HUAWEI_A_0001072370    DOJ_HUAWEI_A_0001072382   SDM
DOJ_HUAWEI_A_0001072404    DOJ_HUAWEI_A_0001072410   SDM
DOJ_HUAWEI_A_0001072414    DOJ_HUAWEI_A_0001072436   SDM
DOJ_HUAWEI_A_0001072461    DOJ_HUAWEI_A_0001072482   SDM
DOJ_HUAWEI_A_0001072484    DOJ_HUAWEI_A_0001072517   SDM
DOJ_HUAWEI_A_0001072524    DOJ_HUAWEI_A_0001072615   SDM

                                 16
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001072618    DOJ_HUAWEI_A_0001072619   SDM
DOJ_HUAWEI_A_0001072626    DOJ_HUAWEI_A_0001072666   SDM
DOJ_HUAWEI_A_0001072673    DOJ_HUAWEI_A_0001072717   SDM
DOJ_HUAWEI_A_0001072720    DOJ_HUAWEI_A_0001072720   SDM
DOJ_HUAWEI_A_0001072847    DOJ_HUAWEI_A_0001072962   SDM
DOJ_HUAWEI_A_0001072965    DOJ_HUAWEI_A_0001072977   SDM
DOJ_HUAWEI_A_0001073017    DOJ_HUAWEI_A_0001073021   SDM
DOJ_HUAWEI_A_0001073028    DOJ_HUAWEI_A_0001073150   SDM
DOJ_HUAWEI_A_0001073158    DOJ_HUAWEI_A_0001073270   SDM
DOJ_HUAWEI_A_0001073273    DOJ_HUAWEI_A_0001073284   SDM
DOJ_HUAWEI_A_0001073288    DOJ_HUAWEI_A_0001073476   SDM
DOJ_HUAWEI_A_0001073484    DOJ_HUAWEI_A_0001073503   SDM
DOJ_HUAWEI_A_0001073518    DOJ_HUAWEI_A_0001073601   SDM
DOJ_HUAWEI_A_0001073645    DOJ_HUAWEI_A_0001073685   SDM
DOJ_HUAWEI_A_0001073691    DOJ_HUAWEI_A_0001073751   SDM
DOJ_HUAWEI_A_0001073753    DOJ_HUAWEI_A_0001073758   SDM
DOJ_HUAWEI_A_0001073760    DOJ_HUAWEI_A_0001073765   SDM
DOJ_HUAWEI_A_0001073767    DOJ_HUAWEI_A_0001073816   SDM
DOJ_HUAWEI_A_0001073844    DOJ_HUAWEI_A_0001074081   SDM
DOJ_HUAWEI_A_0001074089    DOJ_HUAWEI_A_0001074103   SDM
DOJ_HUAWEI_A_0001074157    DOJ_HUAWEI_A_0001074394   SDM
DOJ_HUAWEI_A_0001074402    DOJ_HUAWEI_A_0001074417   SDM
DOJ_HUAWEI_A_0001074471    DOJ_HUAWEI_A_0001074487   SDM
DOJ_HUAWEI_A_0001074520    DOJ_HUAWEI_A_0001074521   SDM
DOJ_HUAWEI_A_0001074523    DOJ_HUAWEI_A_0001074526   SDM
DOJ_HUAWEI_A_0001074529    DOJ_HUAWEI_A_0001074539   SDM
DOJ_HUAWEI_A_0001074557    DOJ_HUAWEI_A_0001074559   SDM
DOJ_HUAWEI_A_0001074574    DOJ_HUAWEI_A_0001074811   SDM
DOJ_HUAWEI_A_0001074819    DOJ_HUAWEI_A_0001074834   SDM
DOJ_HUAWEI_A_0001074888    DOJ_HUAWEI_A_0001074891   SDM
DOJ_HUAWEI_A_0001074894    DOJ_HUAWEI_A_0001074904   SDM
DOJ_HUAWEI_A_0001074902    DOJ_HUAWEI_A_0001074938   SDM
DOJ_HUAWEI_A_0001074937    DOJ_HUAWEI_A_0001075028   SDM
DOJ_HUAWEI_A_0001075046    DOJ_HUAWEI_A_0001075061   SDM
DOJ_HUAWEI_A_0001075063    DOJ_HUAWEI_A_0001075279   SDM
DOJ_HUAWEI_A_0001075288    DOJ_HUAWEI_A_0001075302   SDM
DOJ_HUAWEI_A_0001075356    DOJ_HUAWEI_A_0001075359   SDM
DOJ_HUAWEI_A_0001075362    DOJ_HUAWEI_A_0001075372   SDM
DOJ_HUAWEI_A_0001075405    DOJ_HUAWEI_A_0001075417   SDM

                                 17
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001075420    DOJ_HUAWEI_A_0001075536   SDM
DOJ_HUAWEI_A_0001075667    DOJ_HUAWEI_A_0001075673   SDM
DOJ_HUAWEI_A_0001075690    DOJ_HUAWEI_A_0001075931   SDM
DOJ_HUAWEI_A_0001075934    DOJ_HUAWEI_A_0001075935   SDM
DOJ_HUAWEI_A_0001075942    DOJ_HUAWEI_A_0001075946   SDM
DOJ_HUAWEI_A_0001075950    DOJ_HUAWEI_A_0001076415   SDM
DOJ_HUAWEI_A_0001076483    DOJ_HUAWEI_A_0001076498   SDM
DOJ_HUAWEI_A_0001076546    DOJ_HUAWEI_A_0001076550   SDM
DOJ_HUAWEI_A_0001076557    DOJ_HUAWEI_A_0001076562   SDM
DOJ_HUAWEI_A_0001076590    DOJ_HUAWEI_A_0001076753   SDM
DOJ_HUAWEI_A_0001076798    DOJ_HUAWEI_A_0001077062   SDM
DOJ_HUAWEI_A_0001077069    DOJ_HUAWEI_A_0001077077   SDM
DOJ_HUAWEI_A_0001077145    DOJ_HUAWEI_A_0001077160   SDM
DOJ_HUAWEI_A_0001077186    DOJ_HUAWEI_A_0001077204   SDM
DOJ_HUAWEI_A_0001077208    DOJ_HUAWEI_A_0001077212   SDM
DOJ_HUAWEI_A_0001077219    DOJ_HUAWEI_A_0001077224   SDM
DOJ_HUAWEI_A_0001077252    DOJ_HUAWEI_A_0001077415   SDM
DOJ_HUAWEI_A_0001077419    DOJ_HUAWEI_A_0001077449   SDM
DOJ_HUAWEI_A_0001077482    DOJ_HUAWEI_A_0001077714   SDM
DOJ_HUAWEI_A_0001077783    DOJ_HUAWEI_A_0001077824   SDM
DOJ_HUAWEI_A_0001077836    DOJ_HUAWEI_A_0001077892   SDM
DOJ_HUAWEI_A_0001077896    DOJ_HUAWEI_A_0001077897   SDM
DOJ_HUAWEI_A_0001077906    DOJ_HUAWEI_A_0001078390   SDM
DOJ_HUAWEI_A_0001078459    DOJ_HUAWEI_A_0001078500   SDM
DOJ_HUAWEI_A_0001078512    DOJ_HUAWEI_A_0001078568   SDM
DOJ_HUAWEI_A_0001078572    DOJ_HUAWEI_A_0001078573   SDM
DOJ_HUAWEI_A_0001078582    DOJ_HUAWEI_A_0001079035   SDM
DOJ_HUAWEI_A_0001079104    DOJ_HUAWEI_A_0001079145   SDM
DOJ_HUAWEI_A_0001079157    DOJ_HUAWEI_A_0001079213   SDM
DOJ_HUAWEI_A_0001079217    DOJ_HUAWEI_A_0001079218   SDM
DOJ_HUAWEI_A_0001079227    DOJ_HUAWEI_A_0001079462   SDM
DOJ_HUAWEI_A_0001079477    DOJ_HUAWEI_A_0001079556   SDM
DOJ_HUAWEI_A_0001079596    DOJ_HUAWEI_A_0001079597   SDM
DOJ_HUAWEI_A_0001079599    DOJ_HUAWEI_A_0001079704   SDM
DOJ_HUAWEI_A_0001079714    DOJ_HUAWEI_A_0001079789   SDM
DOJ_HUAWEI_A_0001079791    DOJ_HUAWEI_A_0001079941   SDM
DOJ_HUAWEI_A_0001079974    DOJ_HUAWEI_A_0001079978   SDM
DOJ_HUAWEI_A_0001079982    DOJ_HUAWEI_A_0001080214   SDM
DOJ_HUAWEI_A_0001080216    DOJ_HUAWEI_A_0001080218   SDM

                                 18
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001080220    DOJ_HUAWEI_A_0001080242   SDM
DOJ_HUAWEI_A_0001080244    DOJ_HUAWEI_A_0001080267   SDM
DOJ_HUAWEI_A_0001080269    DOJ_HUAWEI_A_0001081236   SDM
DOJ_HUAWEI_A_0001081260    DOJ_HUAWEI_A_0001081267   SDM
DOJ_HUAWEI_A_0001081326    DOJ_HUAWEI_A_0001081328   SDM
DOJ_HUAWEI_A_0001081332    DOJ_HUAWEI_A_0001081339   SDM
DOJ_HUAWEI_A_0001081341    DOJ_HUAWEI_A_0001081747   SDM
DOJ_HUAWEI_A_0001081755    DOJ_HUAWEI_A_0001082078   SDM
DOJ_HUAWEI_A_0001082080    DOJ_HUAWEI_A_0001082130   SDM
DOJ_HUAWEI_A_0001082135    DOJ_HUAWEI_A_0001082152   SDM
DOJ_HUAWEI_A_0001082172    DOJ_HUAWEI_A_0001082243   SDM
DOJ_HUAWEI_A_0001082245    DOJ_HUAWEI_A_0001082249   SDM
DOJ_HUAWEI_A_0001082303    DOJ_HUAWEI_A_0001082303   SDM
DOJ_HUAWEI_A_0001082442    DOJ_HUAWEI_A_0001082444   SDM
DOJ_HUAWEI_A_0001082446    DOJ_HUAWEI_A_0001082457   SDM
DOJ_HUAWEI_A_0001082480    DOJ_HUAWEI_A_0001082484   SDM
DOJ_HUAWEI_A_0001082489    DOJ_HUAWEI_A_0001082490   SDM
DOJ_HUAWEI_A_0001082492    DOJ_HUAWEI_A_0001082539   SDM
DOJ_HUAWEI_A_0001082615    DOJ_HUAWEI_A_0001082645   SDM
DOJ_HUAWEI_A_0001082650    DOJ_HUAWEI_A_0001082660   SDM
DOJ_HUAWEI_A_0001082665    DOJ_HUAWEI_A_0001082666   SDM
DOJ_HUAWEI_A_0001082734    DOJ_HUAWEI_A_0001082764   SDM
DOJ_HUAWEI_A_0001082769    DOJ_HUAWEI_A_0001082772   SDM
DOJ_HUAWEI_A_0001082774    DOJ_HUAWEI_A_0001082787   SDM
DOJ_HUAWEI_A_0001082841    DOJ_HUAWEI_A_0001082848   SDM
DOJ_HUAWEI_A_0001082855    DOJ_HUAWEI_A_0001082874   SDM
DOJ_HUAWEI_A_0001082895    DOJ_HUAWEI_A_0001082908   SDM
DOJ_HUAWEI_A_0001082910    DOJ_HUAWEI_A_0001082922   SDM
DOJ_HUAWEI_A_0001082962    DOJ_HUAWEI_A_0001082990   SDM
DOJ_HUAWEI_A_0001082995    DOJ_HUAWEI_A_0001083001   SDM
DOJ_HUAWEI_A_0001083011    DOJ_HUAWEI_A_0001083123   SDM
DOJ_HUAWEI_A_0001083125    DOJ_HUAWEI_A_0001083138   SDM
DOJ_HUAWEI_A_0001083142    DOJ_HUAWEI_A_0001083151   SDM
DOJ_HUAWEI_A_0001083155    DOJ_HUAWEI_A_0001083185   SDM
DOJ_HUAWEI_A_0001083189    DOJ_HUAWEI_A_0001083526   SDM
DOJ_HUAWEI_A_0001083588    DOJ_HUAWEI_A_0001083595   SDM
DOJ_HUAWEI_A_0001083598    DOJ_HUAWEI_A_0001083624   SDM
DOJ_HUAWEI_A_0001083645    DOJ_HUAWEI_A_0001083658   SDM
DOJ_HUAWEI_A_0001083660    DOJ_HUAWEI_A_0001083672   SDM

                                 19
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001083728    DOJ_HUAWEI_A_0001083756   SDM
DOJ_HUAWEI_A_0001083763    DOJ_HUAWEI_A_0001083768   SDM
DOJ_HUAWEI_A_0001083775    DOJ_HUAWEI_A_0001083775   SDM
DOJ_HUAWEI_A_0001083805    DOJ_HUAWEI_A_0001083917   SDM
DOJ_HUAWEI_A_0001083919    DOJ_HUAWEI_A_0001083932   SDM
DOJ_HUAWEI_A_0001083936    DOJ_HUAWEI_A_0001083945   SDM
DOJ_HUAWEI_A_0001083948    DOJ_HUAWEI_A_0001083979   SDM
DOJ_HUAWEI_A_0001083983    DOJ_HUAWEI_A_0001084319   SDM
DOJ_HUAWEI_A_0001084381    DOJ_HUAWEI_A_0001084388   SDM
DOJ_HUAWEI_A_0001084391    DOJ_HUAWEI_A_0001084417   SDM
DOJ_HUAWEI_A_0001084438    DOJ_HUAWEI_A_0001084451   SDM
DOJ_HUAWEI_A_0001084453    DOJ_HUAWEI_A_0001084465   SDM
DOJ_HUAWEI_A_0001084521    DOJ_HUAWEI_A_0001084549   SDM
DOJ_HUAWEI_A_0001084556    DOJ_HUAWEI_A_0001084561   SDM
DOJ_HUAWEI_A_0001084574    DOJ_HUAWEI_A_0001084710   SDM
DOJ_HUAWEI_A_0001084712    DOJ_HUAWEI_A_0001084725   SDM
DOJ_HUAWEI_A_0001084729    DOJ_HUAWEI_A_0001084772   SDM
DOJ_HUAWEI_A_0001084776    DOJ_HUAWEI_A_0001085112   SDM
DOJ_HUAWEI_A_0001085151    DOJ_HUAWEI_A_0001085181   SDM
DOJ_HUAWEI_A_0001085184    DOJ_HUAWEI_A_0001085210   SDM
DOJ_HUAWEI_A_0001085213    DOJ_HUAWEI_A_0001085244   SDM
DOJ_HUAWEI_A_0001085246    DOJ_HUAWEI_A_0001085258   SDM
DOJ_HUAWEI_A_0001085314    DOJ_HUAWEI_A_0001085354   SDM
DOJ_HUAWEI_A_0001085361    DOJ_HUAWEI_A_0001085361   SDM
DOJ_HUAWEI_A_0001085367    DOJ_HUAWEI_A_0001085503   SDM
DOJ_HUAWEI_A_0001085505    DOJ_HUAWEI_A_0001085518   SDM
DOJ_HUAWEI_A_0001085522    DOJ_HUAWEI_A_0001085565   SDM
DOJ_HUAWEI_A_0001085569    DOJ_HUAWEI_A_0001085904   SDM
DOJ_HUAWEI_A_0001085891    DOJ_HUAWEI_A_0001085904   SDM
DOJ_HUAWEI_A_0001085936    DOJ_HUAWEI_A_0001085965   SDM
DOJ_HUAWEI_A_0001085968    DOJ_HUAWEI_A_0001085991   SDM
DOJ_HUAWEI_A_0001085994    DOJ_HUAWEI_A_0001086025   SDM
DOJ_HUAWEI_A_0001086027    DOJ_HUAWEI_A_0001086039   SDM
DOJ_HUAWEI_A_0001086053    DOJ_HUAWEI_A_0001086068   SDM
DOJ_HUAWEI_A_0001086071    DOJ_HUAWEI_A_0001086111   SDM
DOJ_HUAWEI_A_0001086118    DOJ_HUAWEI_A_0001086118   SDM
DOJ_HUAWEI_A_0001086124    DOJ_HUAWEI_A_0001086260   SDM
DOJ_HUAWEI_A_0001086262    DOJ_HUAWEI_A_0001086275   SDM
DOJ_HUAWEI_A_0001086279    DOJ_HUAWEI_A_0001086322   SDM

                                 20
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001086326    DOJ_HUAWEI_A_0001086660   SDM
DOJ_HUAWEI_A_0001086714    DOJ_HUAWEI_A_0001086721   SDM
DOJ_HUAWEI_A_0001086724    DOJ_HUAWEI_A_0001086747   SDM
DOJ_HUAWEI_A_0001086768    DOJ_HUAWEI_A_0001086781   SDM
DOJ_HUAWEI_A_0001086783    DOJ_HUAWEI_A_0001086795   SDM
DOJ_HUAWEI_A_0001086827    DOJ_HUAWEI_A_0001086855   SDM
DOJ_HUAWEI_A_0001086862    DOJ_HUAWEI_A_0001086866   SDM
DOJ_HUAWEI_A_0001086904    DOJ_HUAWEI_A_0001087016   SDM
DOJ_HUAWEI_A_0001087018    DOJ_HUAWEI_A_0001087031   SDM
DOJ_HUAWEI_A_0001087035    DOJ_HUAWEI_A_0001087044   SDM
DOJ_HUAWEI_A_0001087048    DOJ_HUAWEI_A_0001087078   SDM
DOJ_HUAWEI_A_0001087082    DOJ_HUAWEI_A_0001087373   SDM
DOJ_HUAWEI_A_0001087382    DOJ_HUAWEI_A_0001087382   SDM
DOJ_HUAWEI_A_0001087391    DOJ_HUAWEI_A_0001087405   SDM
DOJ_HUAWEI_A_0001087407    DOJ_HUAWEI_A_0001087407   SDM
DOJ_HUAWEI_A_0001087409    DOJ_HUAWEI_A_0001087437   SDM
DOJ_HUAWEI_A_0001087452    DOJ_HUAWEI_A_0001087468   SDM
DOJ_HUAWEI_A_0001087483    DOJ_HUAWEI_A_0001087491   SDM
DOJ_HUAWEI_A_0001087494    DOJ_HUAWEI_A_0001087494   SDM
DOJ_HUAWEI_A_0001087496    DOJ_HUAWEI_A_0001087524   SDM
DOJ_HUAWEI_A_0001087531    DOJ_HUAWEI_A_0001087544   SDM
DOJ_HUAWEI_A_0001087553    DOJ_HUAWEI_A_0001087553   SDM
DOJ_HUAWEI_A_0001087562    DOJ_HUAWEI_A_0001087576   SDM
DOJ_HUAWEI_A_0001087578    DOJ_HUAWEI_A_0001087578   SDM
DOJ_HUAWEI_A_0001087580    DOJ_HUAWEI_A_0001087608   SDM
DOJ_HUAWEI_A_0001087623    DOJ_HUAWEI_A_0001087639   SDM
DOJ_HUAWEI_A_0001087654    DOJ_HUAWEI_A_0001087662   SDM
DOJ_HUAWEI_A_0001087665    DOJ_HUAWEI_A_0001087665   SDM
DOJ_HUAWEI_A_0001087668    DOJ_HUAWEI_A_0001087668   SDM
DOJ_HUAWEI_A_0001087690    DOJ_HUAWEI_A_0001087702   SDM
DOJ_HUAWEI_A_0001087885    DOJ_HUAWEI_A_0001087891   SDM
DOJ_HUAWEI_A_0001087938    DOJ_HUAWEI_A_0001088178   SDM
DOJ_HUAWEI_A_0001088191    DOJ_HUAWEI_A_0001088409   SDM
DOJ_HUAWEI_A_0001088447    DOJ_HUAWEI_A_0001088448   SDM
DOJ_HUAWEI_A_0001088484    DOJ_HUAWEI_A_0001088494   SDM
DOJ_HUAWEI_A_0001088496    DOJ_HUAWEI_A_0001088499   SDM
DOJ_HUAWEI_A_0001088507    DOJ_HUAWEI_A_0001088508   SDM
DOJ_HUAWEI_A_0001088513    DOJ_HUAWEI_A_0001088666   SDM
DOJ_HUAWEI_A_0001088689    DOJ_HUAWEI_A_0001088692   SDM

                                 21
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001088714    DOJ_HUAWEI_A_0001088771   SDM
DOJ_HUAWEI_A_0001088780    DOJ_HUAWEI_A_0001088788   SDM
DOJ_HUAWEI_A_0001088927    DOJ_HUAWEI_A_0001088934   SDM
DOJ_HUAWEI_A_0001089029    DOJ_HUAWEI_A_0001089119   SDM
DOJ_HUAWEI_A_0001089151    DOJ_HUAWEI_A_0001089155   SDM
DOJ_HUAWEI_A_0001089198    DOJ_HUAWEI_A_0001089208   SDM
DOJ_HUAWEI_A_0001089210    DOJ_HUAWEI_A_0001089213   SDM
DOJ_HUAWEI_A_0001089222    DOJ_HUAWEI_A_0001089222   SDM
DOJ_HUAWEI_A_0001089314    DOJ_HUAWEI_A_0001089330   SDM
DOJ_HUAWEI_A_0001089361    DOJ_HUAWEI_A_0001089393   SDM
DOJ_HUAWEI_A_0001089403    DOJ_HUAWEI_A_0001089431   SDM
DOJ_HUAWEI_A_0001089453    DOJ_HUAWEI_A_0001089509   SDM
DOJ_HUAWEI_A_0001089520    DOJ_HUAWEI_A_0001089531   SDM
DOJ_HUAWEI_A_0001089670    DOJ_HUAWEI_A_0001089678   SDM
DOJ_HUAWEI_A_0001089773    DOJ_HUAWEI_A_0001089778   SDM
DOJ_HUAWEI_A_0001089812    DOJ_HUAWEI_A_0001089814   SDM
DOJ_HUAWEI_A_0001089823    DOJ_HUAWEI_A_0001089823   SDM
DOJ_HUAWEI_A_0001089833    DOJ_HUAWEI_A_0001089868   SDM
DOJ_HUAWEI_A_0001090035    DOJ_HUAWEI_A_0001090035   SDM
DOJ_HUAWEI_A_0001090047    DOJ_HUAWEI_A_0001090047   SDM
DOJ_HUAWEI_A_0001090187    DOJ_HUAWEI_A_0001090228   SDM
DOJ_HUAWEI_A_0001090230    DOJ_HUAWEI_A_0001090257   SDM
DOJ_HUAWEI_A_0001090279    DOJ_HUAWEI_A_0001090325   SDM
DOJ_HUAWEI_A_0001090329    DOJ_HUAWEI_A_0001090337   SDM
DOJ_HUAWEI_A_0001090346    DOJ_HUAWEI_A_0001090357   SDM
DOJ_HUAWEI_A_0001090571    DOJ_HUAWEI_A_0001090575   SDM
DOJ_HUAWEI_A_0001090679    DOJ_HUAWEI_A_0001090679   SDM
DOJ_HUAWEI_A_0001090713    DOJ_HUAWEI_A_0001090715   SDM
DOJ_HUAWEI_A_0001090724    DOJ_HUAWEI_A_0001090724   SDM
DOJ_HUAWEI_A_0001090734    DOJ_HUAWEI_A_0001090769   SDM
DOJ_HUAWEI_A_0001090801    DOJ_HUAWEI_A_0001090805   SDM
DOJ_HUAWEI_A_0001090936    DOJ_HUAWEI_A_0001090936   SDM
DOJ_HUAWEI_A_0001090948    DOJ_HUAWEI_A_0001090948   SDM
DOJ_HUAWEI_A_0001091058    DOJ_HUAWEI_A_0001091062   SDM
DOJ_HUAWEI_A_0001091088    DOJ_HUAWEI_A_0001091129   SDM
DOJ_HUAWEI_A_0001091131    DOJ_HUAWEI_A_0001091158   SDM
DOJ_HUAWEI_A_0001091180    DOJ_HUAWEI_A_0001091226   SDM
DOJ_HUAWEI_A_0001091230    DOJ_HUAWEI_A_0001091238   SDM
DOJ_HUAWEI_A_0001091247    DOJ_HUAWEI_A_0001091254   SDM

                                 22
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001091258    DOJ_HUAWEI_A_0001091258   SDM
DOJ_HUAWEI_A_0001091472    DOJ_HUAWEI_A_0001091476   SDM
DOJ_HUAWEI_A_0001091635    DOJ_HUAWEI_A_0001091678   SDM
DOJ_HUAWEI_A_0001091685    DOJ_HUAWEI_A_0001091692   SDM
DOJ_HUAWEI_A_0001091705    DOJ_HUAWEI_A_0001091782   SDM
DOJ_HUAWEI_A_0001091819    DOJ_HUAWEI_A_0001091823   SDM
DOJ_HUAWEI_A_0001091976    DOJ_HUAWEI_A_0001092027   SDM
DOJ_HUAWEI_A_0001092039    DOJ_HUAWEI_A_0001092040   SDM
DOJ_HUAWEI_A_0001092055    DOJ_HUAWEI_A_0001092094   SDM
DOJ_HUAWEI_A_0001092100    DOJ_HUAWEI_A_0001092173   SDM
DOJ_HUAWEI_A_0001092183    DOJ_HUAWEI_A_0001092184   SDM
DOJ_HUAWEI_A_0001092217    DOJ_HUAWEI_A_0001092224   SDM
DOJ_HUAWEI_A_0001092226    DOJ_HUAWEI_A_0001092308   SDM
DOJ_HUAWEI_A_0001092320    DOJ_HUAWEI_A_0001092324   SDM
DOJ_HUAWEI_A_0001092329    DOJ_HUAWEI_A_0001092343   SDM
DOJ_HUAWEI_A_0001092361    DOJ_HUAWEI_A_0001092372   SDM
DOJ_HUAWEI_A_0001092376    DOJ_HUAWEI_A_0001092379   SDM
DOJ_HUAWEI_A_0001092382    DOJ_HUAWEI_A_0001092474   SDM
DOJ_HUAWEI_A_0001092480    DOJ_HUAWEI_A_0001092491   SDM
DOJ_HUAWEI_A_0001092496    DOJ_HUAWEI_A_0001092545   SDM
DOJ_HUAWEI_A_0001092531    DOJ_HUAWEI_A_0001092531   SDM
DOJ_HUAWEI_A_0001092532    DOJ_HUAWEI_A_0001092532   SDM
DOJ_HUAWEI_A_0001092533    DOJ_HUAWEI_A_0001092533   SDM
DOJ_HUAWEI_A_0001092534    DOJ_HUAWEI_A_0001092534   SDM
DOJ_HUAWEI_A_0001092535    DOJ_HUAWEI_A_0001092535   SDM
DOJ_HUAWEI_A_0001092536    DOJ_HUAWEI_A_0001092536   SDM
DOJ_HUAWEI_A_0001092537    DOJ_HUAWEI_A_0001092537   SDM
DOJ_HUAWEI_A_0001092538    DOJ_HUAWEI_A_0001092538   SDM
DOJ_HUAWEI_A_0001092539    DOJ_HUAWEI_A_0001092539   SDM
DOJ_HUAWEI_A_0001092540    DOJ_HUAWEI_A_0001092540   SDM
DOJ_HUAWEI_A_0001092541    DOJ_HUAWEI_A_0001092541   SDM
DOJ_HUAWEI_A_0001092542    DOJ_HUAWEI_A_0001092542   SDM
DOJ_HUAWEI_A_0001092543    DOJ_HUAWEI_A_0001092543   SDM
DOJ_HUAWEI_A_0001092544    DOJ_HUAWEI_A_0001092545   SDM
DOJ_HUAWEI_A_0001092589    DOJ_HUAWEI_A_0001092656   SDM
DOJ_HUAWEI_A_0001092658    DOJ_HUAWEI_A_0001092662   SDM
DOJ_HUAWEI_A_0001092681    DOJ_HUAWEI_A_0001092841   SDM
DOJ_HUAWEI_A_0001092889    DOJ_HUAWEI_A_0001093126   SDM
DOJ_HUAWEI_A_0001093137    DOJ_HUAWEI_A_0001093155   SDM

                                 23
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001093157    DOJ_HUAWEI_A_0001093160   SDM
DOJ_HUAWEI_A_0001093162    DOJ_HUAWEI_A_0001093172   SDM
DOJ_HUAWEI_A_0001093175    DOJ_HUAWEI_A_0001093185   SDM
DOJ_HUAWEI_A_0001093221    DOJ_HUAWEI_A_0001093256   SDM
DOJ_HUAWEI_A_0001093296    DOJ_HUAWEI_A_0001093533   SDM
DOJ_HUAWEI_A_0001093544    DOJ_HUAWEI_A_0001093559   SDM
DOJ_HUAWEI_A_0001093576    DOJ_HUAWEI_A_0001093578   SDM
DOJ_HUAWEI_A_0001093581    DOJ_HUAWEI_A_0001093584   SDM
DOJ_HUAWEI_A_0001093586    DOJ_HUAWEI_A_0001093587   SDM
DOJ_HUAWEI_A_0001093598    DOJ_HUAWEI_A_0001093606   SDM
DOJ_HUAWEI_A_0001093609    DOJ_HUAWEI_A_0001093619   SDM
DOJ_HUAWEI_A_0001093621    DOJ_HUAWEI_A_0001093624   SDM
DOJ_HUAWEI_A_0001093699    DOJ_HUAWEI_A_0001093701   SDM
DOJ_HUAWEI_A_0001093734    DOJ_HUAWEI_A_0001093971   SDM
DOJ_HUAWEI_A_0001093983    DOJ_HUAWEI_A_0001093997   SDM
DOJ_HUAWEI_A_0001094014    DOJ_HUAWEI_A_0001094016   SDM
DOJ_HUAWEI_A_0001094019    DOJ_HUAWEI_A_0001094022   SDM
DOJ_HUAWEI_A_0001094024    DOJ_HUAWEI_A_0001094082   SDM
DOJ_HUAWEI_A_0001094092    DOJ_HUAWEI_A_0001094100   SDM
DOJ_HUAWEI_A_0001094103    DOJ_HUAWEI_A_0001094113   SDM
DOJ_HUAWEI_A_0001094137    DOJ_HUAWEI_A_0001094140   SDM
DOJ_HUAWEI_A_0001094215    DOJ_HUAWEI_A_0001094241   SDM
DOJ_HUAWEI_A_0001094274    DOJ_HUAWEI_A_0001094511   SDM
DOJ_HUAWEI_A_0001094523    DOJ_HUAWEI_A_0001094563   SDM
DOJ_HUAWEI_A_0001094580    DOJ_HUAWEI_A_0001094589   SDM
DOJ_HUAWEI_A_0001094591    DOJ_HUAWEI_A_0001094591   SDM
DOJ_HUAWEI_A_0001094593    DOJ_HUAWEI_A_0001094602   SDM
DOJ_HUAWEI_A_0001094688    DOJ_HUAWEI_A_0001094728   SDM
DOJ_HUAWEI_A_0001094730    DOJ_HUAWEI_A_0001094736   SDM
DOJ_HUAWEI_A_0001094746    DOJ_HUAWEI_A_0001094750   SDM
DOJ_HUAWEI_A_0001094755    DOJ_HUAWEI_A_0001094772   SDM
DOJ_HUAWEI_A_0001094774    DOJ_HUAWEI_A_0001094782   SDM
DOJ_HUAWEI_A_0001094797    DOJ_HUAWEI_A_0001094810   SDM
DOJ_HUAWEI_A_0001094813    DOJ_HUAWEI_A_0001094813   SDM
DOJ_HUAWEI_A_0001094815    DOJ_HUAWEI_A_0001094853   SDM
DOJ_HUAWEI_A_0001094859    DOJ_HUAWEI_A_0001094909   SDM
DOJ_HUAWEI_A_0001094912    DOJ_HUAWEI_A_0001094913   SDM
DOJ_HUAWEI_A_0001094915    DOJ_HUAWEI_A_0001094926   SDM
DOJ_HUAWEI_A_0001094943    DOJ_HUAWEI_A_0001094926   SDM

                                 24
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001094943    DOJ_HUAWEI_A_0001095401   SDM
DOJ_HUAWEI_A_0001095404    DOJ_HUAWEI_A_0001095452   SDM
DOJ_HUAWEI_A_0001095460    DOJ_HUAWEI_A_0001095484   SDM
DOJ_HUAWEI_A_0001095487    DOJ_HUAWEI_A_0001095492   SDM
DOJ_HUAWEI_A_0001095520    DOJ_HUAWEI_A_0001095521   SDM
DOJ_HUAWEI_A_0001095548    DOJ_HUAWEI_A_0001095562   SDM
DOJ_HUAWEI_A_0001095565    DOJ_HUAWEI_A_0001095574   SDM
DOJ_HUAWEI_A_0001095587    DOJ_HUAWEI_A_0001095612   SDM
DOJ_HUAWEI_A_0001095630    DOJ_HUAWEI_A_0001095684   SDM
DOJ_HUAWEI_A_0001095687    DOJ_HUAWEI_A_0001095754   SDM
DOJ_HUAWEI_A_0001095761    DOJ_HUAWEI_A_0001095761   SDM
DOJ_HUAWEI_A_0001095764    DOJ_HUAWEI_A_0001095771   SDM
DOJ_HUAWEI_A_0001095808    DOJ_HUAWEI_A_0001095811   SDM
DOJ_HUAWEI_A_0001095836    DOJ_HUAWEI_A_0001095850   SDM
DOJ_HUAWEI_A_0001095853    DOJ_HUAWEI_A_0001095862   SDM
DOJ_HUAWEI_A_0001095880    DOJ_HUAWEI_A_0001095906   SDM
DOJ_HUAWEI_A_0001095924    DOJ_HUAWEI_A_0001095985   SDM
DOJ_HUAWEI_A_0001095987    DOJ_HUAWEI_A_0001095991   SDM
DOJ_HUAWEI_A_0001095994    DOJ_HUAWEI_A_0001096010   SDM
DOJ_HUAWEI_A_0001096012    DOJ_HUAWEI_A_0001096014   SDM
DOJ_HUAWEI_A_0001096017    DOJ_HUAWEI_A_0001096017   SDM
DOJ_HUAWEI_A_0001096020    DOJ_HUAWEI_A_0001096027   SDM
DOJ_HUAWEI_A_0001096039    DOJ_HUAWEI_A_0001096067   SDM
DOJ_HUAWEI_A_0001096074    DOJ_HUAWEI_A_0001096087   SDM
DOJ_HUAWEI_A_0001096143    DOJ_HUAWEI_A_0001096154   SDM
DOJ_HUAWEI_A_0001096157    DOJ_HUAWEI_A_0001096161   SDM
DOJ_HUAWEI_A_0001096182    DOJ_HUAWEI_A_0001096187   SDM
DOJ_HUAWEI_A_0001096189    DOJ_HUAWEI_A_0001096203   SDM
DOJ_HUAWEI_A_0001096206    DOJ_HUAWEI_A_0001096248   SDM
DOJ_HUAWEI_A_0001096250    DOJ_HUAWEI_A_0001096263   SDM
DOJ_HUAWEI_A_0001096265    DOJ_HUAWEI_A_0001096269   SDM
DOJ_HUAWEI_A_0001096272    DOJ_HUAWEI_A_0001096288   SDM
DOJ_HUAWEI_A_0001096290    DOJ_HUAWEI_A_0001096292   SDM
DOJ_HUAWEI_A_0001096295    DOJ_HUAWEI_A_0001096295   SDM
DOJ_HUAWEI_A_0001096298    DOJ_HUAWEI_A_0001096305   SDM
DOJ_HUAWEI_A_0001096372    DOJ_HUAWEI_A_0001096383   SDM
DOJ_HUAWEI_A_0001096386    DOJ_HUAWEI_A_0001096390   SDM
DOJ_HUAWEI_A_0001096440    DOJ_HUAWEI_A_0001096445   SDM
DOJ_HUAWEI_A_0001096450    DOJ_HUAWEI_A_0001096462   SDM

                                 25
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001096464    DOJ_HUAWEI_A_0001096466   SDM
DOJ_HUAWEI_A_0001096468    DOJ_HUAWEI_A_0001096481   SDM
DOJ_HUAWEI_A_0001096483    DOJ_HUAWEI_A_0001096504   SDM
DOJ_HUAWEI_A_0001096574    DOJ_HUAWEI_A_0001096582   SDM
DOJ_HUAWEI_A_0001096587    DOJ_HUAWEI_A_0001096589   SDM
DOJ_HUAWEI_A_0001096639    DOJ_HUAWEI_A_0001096644   SDM
DOJ_HUAWEI_A_0001096649    DOJ_HUAWEI_A_0001096660   SDM
DOJ_HUAWEI_A_0001096663    DOJ_HUAWEI_A_0001096665   SDM
DOJ_HUAWEI_A_0001096682    DOJ_HUAWEI_A_0001096686   SDM
DOJ_HUAWEI_A_0001096689    DOJ_HUAWEI_A_0001096703   SDM
DOJ_HUAWEI_A_0001096742    DOJ_HUAWEI_A_0001096743   SDM
DOJ_HUAWEI_A_0001096770    DOJ_HUAWEI_A_0001096781   SDM
DOJ_HUAWEI_A_0001096786    DOJ_HUAWEI_A_0001096788   SDM
DOJ_HUAWEI_A_0001096842    DOJ_HUAWEI_A_0001096843   SDM
DOJ_HUAWEI_A_0001096848    DOJ_HUAWEI_A_0001096859   SDM
DOJ_HUAWEI_A_0001096862    DOJ_HUAWEI_A_0001096864   SDM
DOJ_HUAWEI_A_0001096866    DOJ_HUAWEI_A_0001096879   SDM
DOJ_HUAWEI_A_0001096881    DOJ_HUAWEI_A_0001096885   SDM
DOJ_HUAWEI_A_0001096888    DOJ_HUAWEI_A_0001096902   SDM
DOJ_HUAWEI_A_0001096941    DOJ_HUAWEI_A_0001096942   SDM
DOJ_HUAWEI_A_0001096969    DOJ_HUAWEI_A_0001096980   SDM
DOJ_HUAWEI_A_0001096985    DOJ_HUAWEI_A_0001096987   SDM
DOJ_HUAWEI_A_0001097041    DOJ_HUAWEI_A_0001097042   SDM
DOJ_HUAWEI_A_0001097047    DOJ_HUAWEI_A_0001097058   SDM
DOJ_HUAWEI_A_0001097061    DOJ_HUAWEI_A_0001097063   SDM
DOJ_HUAWEI_A_0001097065    DOJ_HUAWEI_A_0001097078   SDM
DOJ_HUAWEI_A_0001097080    DOJ_HUAWEI_A_0001097084   SDM
DOJ_HUAWEI_A_0001097087    DOJ_HUAWEI_A_0001097101   SDM
DOJ_HUAWEI_A_0001097140    DOJ_HUAWEI_A_0001097141   SDM
DOJ_HUAWEI_A_0001097168    DOJ_HUAWEI_A_0001097179   SDM
DOJ_HUAWEI_A_0001097184    DOJ_HUAWEI_A_0001097186   SDM
DOJ_HUAWEI_A_0001097240    DOJ_HUAWEI_A_0001097241   SDM
DOJ_HUAWEI_A_0001097246    DOJ_HUAWEI_A_0001097257   SDM
DOJ_HUAWEI_A_0001097260    DOJ_HUAWEI_A_0001097277   SDM
DOJ_HUAWEI_A_0001097279    DOJ_HUAWEI_A_0001097283   SDM
DOJ_HUAWEI_A_0001097286    DOJ_HUAWEI_A_0001097300   SDM
DOJ_HUAWEI_A_0001097339    DOJ_HUAWEI_A_0001097340   SDM
DOJ_HUAWEI_A_0001097367    DOJ_HUAWEI_A_0001097378   SDM
DOJ_HUAWEI_A_0001097383    DOJ_HUAWEI_A_0001097385   SDM

                                 26
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001097439    DOJ_HUAWEI_A_0001097440   SDM
DOJ_HUAWEI_A_0001097445    DOJ_HUAWEI_A_0001097456   SDM
DOJ_HUAWEI_A_0001097459    DOJ_HUAWEI_A_0001097476   SDM
DOJ_HUAWEI_A_0001097478    DOJ_HUAWEI_A_0001097482   SDM
DOJ_HUAWEI_A_0001097485    DOJ_HUAWEI_A_0001097499   SDM
DOJ_HUAWEI_A_0001097566    DOJ_HUAWEI_A_0001097577   SDM
DOJ_HUAWEI_A_0001097582    DOJ_HUAWEI_A_0001097584   SDM
DOJ_HUAWEI_A_0001097638    DOJ_HUAWEI_A_0001097639   SDM
DOJ_HUAWEI_A_0001097644    DOJ_HUAWEI_A_0001097655   SDM
DOJ_HUAWEI_A_0001097658    DOJ_HUAWEI_A_0001097675   SDM
DOJ_HUAWEI_A_0001097677    DOJ_HUAWEI_A_0001097681   SDM
DOJ_HUAWEI_A_0001097684    DOJ_HUAWEI_A_0001097698   SDM
DOJ_HUAWEI_A_0001097727    DOJ_HUAWEI_A_0001097802   SDM
DOJ_HUAWEI_A_0001097809    DOJ_HUAWEI_A_0001097822   SDM
DOJ_HUAWEI_A_0001097851    DOJ_HUAWEI_A_0001097862   SDM
DOJ_HUAWEI_A_0001097865    DOJ_HUAWEI_A_0001097869   SDM
DOJ_HUAWEI_A_0001097919    DOJ_HUAWEI_A_0001097926   SDM
DOJ_HUAWEI_A_0001097930    DOJ_HUAWEI_A_0001097953   SDM
DOJ_HUAWEI_A_0001097970    DOJ_HUAWEI_A_0001097972   SDM
DOJ_HUAWEI_A_0001097998    DOJ_HUAWEI_A_0001098073   SDM
DOJ_HUAWEI_A_0001098080    DOJ_HUAWEI_A_0001098093   SDM
DOJ_HUAWEI_A_0001098122    DOJ_HUAWEI_A_0001098133   SDM
DOJ_HUAWEI_A_0001098136    DOJ_HUAWEI_A_0001098140   SDM
DOJ_HUAWEI_A_0001098190    DOJ_HUAWEI_A_0001098197   SDM
DOJ_HUAWEI_A_0001098201    DOJ_HUAWEI_A_0001098224   SDM
DOJ_HUAWEI_A_0001098282    DOJ_HUAWEI_A_0001098289   SDM
DOJ_HUAWEI_A_0001098291    DOJ_HUAWEI_A_0001098366   SDM
DOJ_HUAWEI_A_0001098373    DOJ_HUAWEI_A_0001098386   SDM
DOJ_HUAWEI_A_0001098389    DOJ_HUAWEI_A_0001098390   SDM
DOJ_HUAWEI_A_0001098415    DOJ_HUAWEI_A_0001098426   SDM
DOJ_HUAWEI_A_0001098429    DOJ_HUAWEI_A_0001098437   SDM
DOJ_HUAWEI_A_0001098440    DOJ_HUAWEI_A_0001098442   SDM
DOJ_HUAWEI_A_0001098492    DOJ_HUAWEI_A_0001098501   SDM
DOJ_HUAWEI_A_0001098503    DOJ_HUAWEI_A_0001098512   SDM
DOJ_HUAWEI_A_0001098516    DOJ_HUAWEI_A_0001098536   SDM
DOJ_HUAWEI_A_0001098557    DOJ_HUAWEI_A_0001098560   SDM
DOJ_HUAWEI_A_0001098597    DOJ_HUAWEI_A_0001098597   SDM
DOJ_HUAWEI_A_0001098618    DOJ_HUAWEI_A_0001098618   SDM
DOJ_HUAWEI_A_0001098621    DOJ_HUAWEI_A_0001098694   SDM

                                 27
                     SENSITIVE DISCOVERY INDEX
                           PRODUCTION 10

DOJ_HUAWEI_A_0001098701    DOJ_HUAWEI_A_0001098714   SDM
DOJ_HUAWEI_A_0001098743    DOJ_HUAWEI_A_0001098754   SDM
DOJ_HUAWEI_A_0001098757    DOJ_HUAWEI_A_0001098765   SDM
DOJ_HUAWEI_A_0001098768    DOJ_HUAWEI_A_0001098770   SDM
DOJ_HUAWEI_A_0001098820    DOJ_HUAWEI_A_0001098829   SDM
DOJ_HUAWEI_A_0001098844    DOJ_HUAWEI_A_0001098864   SDM
DOJ_HUAWEI_A_0001098892    DOJ_HUAWEI_A_0001098912   SDM




                                 28
